Exhibit 10.1
 

--------------------------------------------------------------------------------

 
CUSIP Number 86770DAA6
 
$165,000,000 REVOLVING CREDIT FACILITY
 
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
by and among
 
SUNRISE COAL, LLC
 
and
 
THE GUARANTORS PARTY HERETO
 
and
 
THE LENDERS PARTY HERETO
 
and
 
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
 
and
 
BRANCH BANKING AND TRUST COMPANY, as Syndication Agent
 
and
 
UMB BANK COLORADO, N.A. and OLD NATIONAL BANK, as Co-Documentation Agents
 
and
 
PNC CAPITAL MARKETS LLC, as Lead Arranger and Bookrunner
 
Dated as of October ___, 2012
 

 
 

--------------------------------------------------------------------------------

 


 
TABLE OF CONTENTS
 
Page
 
 
1.       CERTAIN DEFINITIONS [INSERT PAGE NUMBER]
 
1.1
Certain Definitions. 
 

 
1.2
Construction. 
 

 
1.3
Accounting Principles; Changes in GAAP. 
 

 
2.       REVOLVING CREDIT AND SWING LOAN FACILITIES [INSERT PAGE NUMBER]
 
2.1
Revolving Credit Commitments. 
 

 
2.1.1
Revolving Credit Loans. 
 

 
2.1.2
Swing Loan Commitment. 
 

 
2.2
Nature of Lenders' Obligations with Respect to Revolving Credit Loans. 
 

 
2.3
Commitment Fees. 
 

 
2.4
Reduction or Termination of Revolving Credit Commitments. 
 

 
2.5
Revolving Credit Loan Requests; Swing Loan Requests. 
 

 
2.5.1
Revolving Credit Loan Requests. 
 

 
2.5.2
Swing Loan Requests. 
 

 
2.6
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans. 
 

 
2.6.1
Making Revolving Credit Loans. 
 

 
2.6.2
Presumptions by the Administrative Agent. 
 

 
2.6.3
Making Swing Loans. 
 

 
2.6.4
Repayment of Revolving Credit Loans. 
 

 
2.6.5
Borrowings to Repay Swing Loans. 
 

 
2.6.6
Swing Loans Under Cash Management Agreements. 
 

 
2.7
Notes. 
 

 
2.8
Use of Proceeds. 
 

 
2.9
Letter of Credit Subfacility. 
 

 
2.9.1
Issuance of Letters of Credit. 
 

 
2.9.2
Letter of Credit Fees. 
 

 
2.9.3
Disbursements, Reimbursement. 
 

 
2.9.4
Repayment of Participation Advances. 
 

 
2.9.5
Documentation. 
 

 
2.9.6
Determinations to Honor Drawing Requests. 
 

 
2.9.7
Nature of Participation and Reimbursement Obligations. 
 

 
2.9.8
Indemnity. 
 

 
2.9.9
Liability for Acts and Omissions. 
 

 
2.9.10
Issuing Lender Reporting Requirements. 
 

 
2.10
Defaulting Lenders. 
 

 
2.11
Increase in Revolving Credit Commitments. 
 

 
3.       INTENTIONALLY OMITTED [INSERT PAGE NUMBER]
 
4.       INTEREST RATES [INSERT PAGE NUMBER]
 
4.1
Interest Rate Options. 
 

 
4.1.1
Revolving Credit Interest Rate Options; Swing Line Interest Rate. 
 

 
4.1.2
Rate Quotations. 
 

 
4.2
Interest Periods. 
 

 
4.2.1
Amount of Borrowing Tranche. 
 

 
4.2.2
Renewals. 
 

 
4.3
Interest After Default. 
 

 
4.3.1
Letter of Credit Fees, Interest Rate. 
 

 
4.3.2
Other Obligations. 
 

 
4.3.3
Acknowledgment. 
 

 
4.4
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available. 
 

 
4.4.1
Unascertainable. 
 

 
4.4.2
Illegality; Increased Costs; Deposits Not Available. 
 

 
4.4.3
Administrative Agent's and Lender's Rights. 
 

 
4.5
Selection of Interest Rate Options. 
 

 
5.       PAYMENTS [INSERT PAGE NUMBER]
 
5.1
Payments. 
 

 
5.2
Pro Rata Treatment of Lenders. 
 

 
5.3
Sharing of Payments by Lenders. 
 

 
5.4
Presumptions by Administrative Agent. 
 

 
5.5
Interest Payment Dates. 
 

 
5.6
Voluntary Prepayments. 
 

 
5.6.1
Right to Prepay. 
 

 
5.6.2
Replacement of a Lender. 
 

 
5.6.3
Designation of a Different Lending Office. 
 

 
5.7
Intentionally Omitted. 
 

 
5.8
Increased Costs. 
 

 
5.8.1
Increased Costs Generally. 
 

 
5.8.2
Capital Requirements. 
 

 
5.8.3
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans. 
 

 
5.8.4
Delay in Requests. 
 

 
5.9
Taxes. 
 

 
5.9.1
Issuing Lender. 
 

 
5.9.2
Payments Free of Taxes. 
 

 
5.9.3
Payment of Other Taxes by the Loan Parties. 
 

 
5.9.4
Indemnification by the Loan Parties. 
 

 
5.9.5
Indemnification by the Lenders. 
 

 
5.9.6
Evidence of Payments. 
 

 
5.9.7
Status of Lenders. 
 

 
5.9.8
Treatment of Certain Refunds. 
 

 
5.9.9
Survival. 
 

 
5.10
Indemnity. 
 

 
5.11
Settlement Date Procedures. 
 

 
6.       REPRESENTATIONS AND WARRANTIES [INSERT PAGE NUMBER]
 
6.1
Representations and Warranties. 
 

 
6.1.1
Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default. 
 

 
6.1.2
Subsidiaries and Owners; Investment Companies. 
 

 
6.1.3
Validity and Binding Effect. 
 

 
6.1.4
No Conflict; Material Agreements; Consents. 
 

 
6.1.5
Litigation. 
 

 
6.1.6
Financial Statements. 
 

 
6.1.7
Margin Stock. 
 

 
6.1.8
Full Disclosure. 
 

 
6.1.9
Taxes. 
 

 
6.1.10
Patents, Trademarks, Copyrights, Licenses, Etc. 
 

 
6.1.11
Liens in the Collateral. 
 

 
6.1.12
Insurance. 
 

 
6.1.13
ERISA Compliance. 
 

 
6.1.14
Environmental Matters. 
 

 
6.1.15
Solvency. 
 

 
6.1.16
Employment Matters. 
 

 
6.1.17
Title to Properties. 
 

 
6.1.18
Coal Act; Black Lung Act. 
 

 
6.1.19
Bonding Capacity. 
 

 
6.1.20
Permit Blockage. 
 

 
6.1.21
Mining Property. 
 

 
6.2
Updates to Schedules. 
 

 
7.       CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT [INSERT PAGE
NUMBER]
 
7.1
First Loans and Letters of Credit. 
 

 
7.1.1
Deliveries. 
 

 
7.1.2
Payment of Fees. 
 

 
7.2
Each Loan or Letter of Credit. 
 

 
8.       COVENANTS [INSERT PAGE NUMBER]
 
8.1
Affirmative Covenants. 
 

 
8.1.1
Preservation of Existence, Etc. 
 

 
8.1.2
Payment of Liabilities, Including Taxes, Etc. 
 

 
8.1.3
Maintenance of Insurance. 
 

 
8.1.4
Maintenance of Properties and Leases. 
 

 
8.1.5
Visitation Rights. 
 

 
8.1.6
Keeping of Records and Books of Account. 
 

 
8.1.7
Compliance with Laws; Use of Proceeds. 
 

 
8.1.8
Further Assurances. 
 

 
8.1.9
Anti-Terrorism Laws. 
 

 
8.1.10
Collateral and Additional Collateral; Execution and Delivery of Additional and
Ancillary Security Documents. 
 

 
8.1.11
Maintenance of Coal Supply Agreements and Material Contracts. 
 

 
8.1.12
Maintenance of Licenses, Etc. 
 

 
8.1.13
Maintenance of Permits. 
 

 
8.1.14
Post Closing Real Property Issues. 
 

 
8.2
Negative Covenants. 
 

 
8.2.1
Indebtedness. 
 

 
8.2.2
Liens. 
 

 
8.2.3
Guaranties. 
 

 
8.2.4
Loans and Investments. 
 

 
8.2.5
Dividends and Related Distributions; Hallador Subordinated Debt Payments. 
 

 
8.2.6
Liquidations, Mergers, Consolidations, Acquisitions. 
 

 
8.2.7
Dispositions of Assets or Subsidiaries. 
 

 
8.2.8
Affiliate Transactions. 
 

 
8.2.9
Subsidiaries, Partnerships and Joint Ventures. 
 

 
8.2.10
Continuation of or Change in Business. 
 

 
8.2.11
Fiscal Year. 
 

 
8.2.12
Issuance of Stock. 
 

 
8.2.13
Changes in Organizational Documents. 
 

 
8.2.14
Capital Expenditures – Allerton Mine. 
 

 
8.2.15
Minimum Fixed Charge Coverage Ratio. 
 

 
8.2.16
Maximum Leverage Ratio. 
 

 
8.3
Reporting Requirements. 
 

 
8.3.1
Quarterly Financial Statements. 
 

 
8.3.2
Annual Financial Statements. 
 

 
8.3.3
Certificates of the Borrower and Hallador. 
 

 
8.3.4
Notices. 
 

 
9.       DEFAULT [INSERT PAGE NUMBER]
 
9.1
Events of Default. 
 

 
9.1.1
Payments Under Loan Documents. 
 

 
9.1.2
Breach of Warranty. 
 

 
9.1.3
Breach of Negative Covenants or Visitation Rights. 
 

 
9.1.4
Breach of Other Covenants. 
 

 
9.1.5
Defaults in Other Agreements or Indebtedness. 
 

 
9.1.6
Final Judgments or Orders. 
 

 
9.1.7
Loan Document Unenforceable. 
 

 
9.1.8
Uninsured Losses; Proceedings Against Assets. 
 

 
9.1.9
Events Relating to Plans and Benefit Arrangements. 
 

 
9.1.10
Change of Control. 
 

 
9.1.11
Relief Proceedings. 
 

 
9.2
Consequences of Event of Default. 
 

 
9.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. 
 

 
9.2.2
Bankruptcy, Insolvency or Reorganization Proceedings. 
 

 
9.2.3
Set-off. 
[INSERT PAGE NUMBER]

 
9.2.4
Application of Proceeds. 
[

 
10.       THE ADMINISTRATIVE AGENT [INSERT PAGE NUMBER]
 
10.1
Appointment and Authority. 
 

 
10.2
Rights as a Lender. 
 

 
10.3
Exculpatory Provisions. 
 

 
10.4
Reliance by Administrative Agent. 
 

 
10.5
Delegation of Duties. 
 

 
10.6
Resignation of Administrative Agent. 
 

 
10.7
Non-Reliance on Administrative Agent and Other Lenders. 
 

 
10.8
No Other Duties, etc. 
 

 
10.9
Administrative Agent's Fee. 
 

 
10.10
Authorization to Release Collateral and Guarantors. 
 

 
10.11
No Reliance on Administrative Agent's Customer Identification Program. 
 

 
11.       MISCELLANEOUS [INSERT PAGE NUMBER]
 
11.1
Modifications, Amendments or Waivers. 
[

 
11.1.1
Increase of Commitment. 
[

 
11.1.2
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment. 
[

 
11.1.3
Release of Collateral or Guarantor. 
[

 
11.1.4
Miscellaneous. 
[

 
11.2
No Implied Waivers; Cumulative Remedies. 
[

 
11.3
Expenses; Indemnity; Damage Waiver. 
[

 
11.3.1
Costs and Expenses. 
 

 
11.3.2
Indemnification by the Borrower. 
 

 
11.3.3
Reimbursement by Lenders. 
 

 
11.3.4
Waiver of Consequential Damages, Etc. 
 

 
11.3.5
Payments. 
 

 
11.4
Holidays. 
 

 
11.5
Notices; Effectiveness; Electronic Communication. 
[

 
11.5.1
Notices Generally. 
 

 
11.5.2
Electronic Communications. 
 

 
11.5.3
Change of Address, Etc. 
 

 
11.6
Severability. 
 

 
11.7
Duration; Survival. 
 

 
11.8
Successors and Assigns. 
 

 
11.8.1
Successors and Assigns Generally. 
 

 
11.8.2
Assignments by Lenders. 
 

 
11.8.3
Register. 
 

 
11.8.4
Participations. 
 

 
11.8.5
Certain Pledges; Successors and Assigns Generally. 
 

 
11.9
Confidentiality. 
 

 
11.9.1
General. 
 

 
11.9.2
Sharing Information With Affiliates of the Lenders. 
 

 
11.10
Counterparts; Integration; Effectiveness. 
 

 
11.10.1
Counterparts; Integration; Effectiveness. 
 

 
11.11
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL. 
 

 
11.11.1
Governing Law. 
 

 
11.11.2
SUBMISSION TO JURISDICTION. 
 

 
11.11.3
WAIVER OF VENUE. 
 

 
11.11.4
SERVICE OF PROCESS. 
 

 
11.11.5
WAIVER OF JURY TRIAL. 
 

 
11.12
USA Patriot Act Notice. 
 

 
11.13
Amendment and Restatement. 
 



 
LIST OF SCHEDULES AND EXHIBITS
 
SCHEDULES
 
SCHEDULE 1.1(A)                              -           PRICING GRID
 
SCHEDULE 1.1(B)
-
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)                               -           PERMITTED LIENS
SCHEDULE 1.1(R)                               -           REAL PROPERTY
SCHEDULE 2.9                                    -           EXISTING LETTERS OF
CREDIT
SCHEDULE 6.1.1                                 -           QUALIFICATIONS TO DO
BUSINESS
SCHEDULE 6.1.2                                 -           SUBSIDIARIES
SCHEDULE 6.1.4                                 -           NO CONFLICT; MATERIAL
AGREEMENTS; CONSENTS
SCHEDULE 6.1.14                               -           ENVIRONMENTAL
DISCLOSURES
SCHEDULE 7.1.1                                 -           OPINION OF COUNSEL
SCHEDULE 8.1.3                                 -           INSURANCE
REQUIREMENTS RELATING TO COLLATERAL
SCHEDULE 8.2.1                                 -           EXISTING INDEBTEDNESS
 
EXHIBITS
 
 
EXHIBIT 1.1(A)
-
ASSIGNMENT AND ASSUMPTION AGREEMENT

 
EXHIBIT 1.1(C)
-
COLLATERAL ASSIGNMENT

 
EXHIBIT 1.1(G)(1)
-
GUARANTOR JOINDER

 
EXHIBIT 1.1(G)(2)
-
GUARANTY AGREEMENT

 
EXHIBIT 1.1(H)
-
HALLADOR SUBORDINATION AGREEMENT

 
EXHIBIT 1.1(I)(1)
-
INDEMNITY

 
EXHIBIT 1.1(I)(2)
-
INTERCOMPANY SUBORDINATION AGREEMENT

 
EXHIBIT 1.1(M)
-
MORTGAGE

 
EXHIBIT 1.1(N)(1)
-
REVOLVING CREDIT NOTE

 
EXHIBIT 1.1(N)(2)
-
SWING LOAN NOTE

 
EXHIBIT 1.1(N)(3)
-
TERM NOTE

 
EXHIBIT 1.1(P)
-
PLEDGE AGREEMENT

 
EXHIBIT 1.1(S)
-
SECURITY AGREEMENT

 
EXHIBIT 2.5.1
-
LOAN REQUEST

 
EXHIBIT 2.5.2
-
SWING LOAN REQUEST

 
EXHIBIT 2.11
-
NEW LENDER JOINDER

 
EXHIBIT 5.9.7(A)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 
EXHIBIT 5.9.7(B)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

 
EXHIBIT 5.9.7(C)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

 
EXHIBIT 5.9.7(D)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

 
EXHIBIT 8.3.3
-
QUARTERLY COMPLIANCE CERTIFICATE



 

()
 
 
 

--------------------------------------------------------------------------------

 



 
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
"Agreement") is dated as of October ___, 2012 and is made by and among SUNRISE
COAL, LLC, an Indiana limited liability company (the "Borrower"), each of THE
GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined), and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
"Administrative Agent").
 
The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed $165,000,000.  In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:
 
1.           CERTAIN DEFINITIONS
 
1.1 Certain Definitions.
 
  In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:
 
2008 Credit Agreement shall mean that certain Credit Agreement by and among the
Borrower, certain guarantors party thereto, certain lenders party thereto and
PNC, as administrative agent, dated as of December 12, 2008, as amended.
 
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.
 
Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
 
Administrative Agent's Letter shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
 
Affiliate as to any Person any other Person (i) which directly or indirectly
controls, is controlled by, or is under common control with such Person,
(ii) which beneficially owns or holds 5% or more of any class of the voting or
other equity interests of such Person, or (iii) 5% or more of any class of
voting interests or other equity interests of which is beneficially owned or
held, directly or indirectly, by such Person.
 
Allerton Mine shall mean the certain Real Property located within Vermilion
County, Illinois which is referred to by the Borrower as the Bulldog Mine.
 
Ancillary Security Documents shall mean all documents, instruments,
environmental reports, agreements, endorsements, policies and certificates
requested by the Administrative Agent and customarily delivered by any property
owner in connection with a mortgage financing.  Without limiting the generality
of the foregoing, examples of Ancillary Security Documents would include
insurance policies (other than title insurance) or certificates regarding any
collateral, lien searches, estoppel letters, flood insurance certifications,
environmental audits which shall meet the Administrative Agent's minimum
requirements for phase I environmental assessments or phase II environmental
assessments, as applicable, opinions of counsel and the like.
 
Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department's Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
 
Applicable Commitment Fee Rate shall mean a percentage rate per annum initially
equal to 0.5%; provided, however that the Applicable Commitment Fee Rate shall
be recomputed as of the end of each fiscal quarter ending on or after December
31, 2012 based on the Availability Ratio as of such quarter end as more fully
set forth in the table below.  Any increase or decrease in the Applicable
Commitment Fee Rate computed as of a quarter end shall be effective on the date
on which the Compliance Certificate evidencing such computation is due to be
delivered under Section 8.3.3 [Certificates of Borrower and Hallador].  If a
Compliance Certificate is not delivered when due in accordance with such Section
8.3.3, then the rates in Level II in the table below shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered.
 
 
Level
 
Availability Ratio
Applicable Commitment Fee Rate
I
Greater than or equal to 33%
0.375%
II
Less than 33%
0.50%



Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading "Letter of Credit Fee."
 
Applicable Margin shall mean, as applicable:
 
(A)           the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit Base Rate Spread", or
 
(B)           the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading "Revolving Credit LIBOR Rate Spread".
 
Approved Fund shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of business and that is administered
or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
Assignment and Assumption means an assignment and assumption entered into by a
Lender and an assignee permitted under Section 11.8 [Successors and Assigns], in
substantially the form of Exhibit 1.1(A).
 
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party, any manager in the case of any Loan Party which is
a limited liability company, or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder.  The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.
 
Availability shall mean the difference between the Revolving Credit Commitments
minus the Revolving Facility Usage.
 
Availability Ratio shall mean the ratio of (i) the Revolving Facility Usage to
(ii) the Revolving Credit Commitments.
 
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%).  Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
 
Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].
 
Black Lung Act shall mean, collectively, the Black Lung Benefits Revenue Act of
1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.
 
Borrower shall mean Sunrise Coal, LLC, a limited liability company organized and
existing under the laws of the State of Indiana.
 
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
 
Borrowing Tranche shall mean specified portions of Loans outstanding as
follows:  (i) any Loans to which a LIBOR Rate Option applies which become
subject to the same Interest Rate Option under the same Loan Request by the
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.
 
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to the request for, or the continuation or conversion of, any Loan to which the
LIBOR Rate Option applies, such day must also be a day on which dealings are
carried on in the London interbank market.
 
Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person.
 
Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].
 
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
 
CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent's Customer Identification Program].
 
Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be October ___, 2012.
 
Coal Act shall mean the Coal Industry Retiree Health Benefits Act of 1992, as
amended.
 
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
 
Collateral shall mean the collateral under the (i) Security Agreement (ii)
Pledge Agreement, (iii) Collateral Assignment or (iv) Mortgages, other than the
Excluded Collateral.
 
Collateral Assignment shall mean the Collateral Assignment in the form of
Exhibit 1.1(C).
 
Collateral Documents shall have the meaning assigned to that term in
Section 6.1.11 [Liens in Collateral].
 
Commitment shall mean as to any Lender its Revolving Credit Commitment and, in
the case of the Agent, its Swing Loan Commitment, and Commitments shall mean the
aggregate of the Revolving Credit Commitments and Swing Loan Commitment of all
of the Lenders.
 
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
 
Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificates of Borrower and Hallador].
 
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (without duplication) (i) the cash paid by any of the Loan Parties,
directly or indirectly, to the seller in connection therewith, (ii) the
Indebtedness incurred or assumed by any of the Loan Parties, whether in favor of
the seller or otherwise and whether fixed or contingent, (iii) any Guaranty
given or incurred by any Loan Party in connection therewith, and (iv) any other
consideration given or obligation incurred by any of the Loan Parties in
connection therewith.
 
Consolidated EBIT for any period of determination shall mean (i) the sum of net
income, non-cash charges to net income (other than depreciation and
amortization), interest expense and income tax expense minus (ii) non-cash
credits to net income, in each case of the Borrower and its Subsidiaries for
such period determined and consolidated in accordance with GAAP.
 
Consolidated EBITDA for any period of determination shall mean (i) the sum of
net income, depreciation, depletion, amortization, other non-cash charges to net
income, interest expense and income tax expense minus (ii) non-cash credits to
net income, in each case of the Borrower and its Subsidiaries for such period
determined and consolidated in accordance with GAAP.
 
Consolidated Funded Debt shall mean, without duplication, total Indebtedness for
Borrowed Money of the Loan Parties (other than Hallador) and their Subsidiaries,
determined and consolidated in accordance with GAAP.
 
Consolidated Tangible Net Worth shall mean as of any date of determination total
stockholders' equity less intangible assets of the Borrower and its Subsidiaries
as of such date determined and consolidated in accordance with GAAP.
 
Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or emanating to or from the Real Property,
which pursuant to Environmental Laws requires notification or reporting to an
Official Body, or which pursuant to Environmental Laws requires the
investigation, cleanup, removal, remediation, containment, abatement of or other
response action or which otherwise constitutes a violation of Environmental
Laws.
 
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.
 
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC
Bank (as the Swing Loan lender) or any Lender any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender's good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender's good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
two Business Days after request by the Administrative Agent or the Borrower,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent's or the Borrower's
receipt of such certification in form and substance satisfactory to the
Administrative Agent or the Borrower, as the case may be, (d) has become the
subject of a Bankruptcy Event or (e) has failed at any time to comply with the
provisions of Section 5.3 [Sharing of Payments by Lenders] with respect to
purchasing participations from the other Lenders, whereby such Lender's share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.
 
As used in this definition and in Section 2.10 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
 
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
 
Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].
 
Environmental Complaint shall mean any written complaint by any Person or
Official Body setting forth a cause of action for personal injury or property
damage, natural resource damage, contribution or indemnity for response costs,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Laws or any order, notice of
violation, citation, subpoena, request for information or other written notice
or demand of any type issued by an Official Body pursuant to any Environmental
Laws.
 
Environmental Laws shall mean all federal, state, local and foreign Laws and any
consent decrees, settlement agreements, judgments, orders, directives or
policies or programs having the force and effect of law issued by or entered
into with an Official Body pertaining or relating to: (i) pollution or pollution
control; (ii) protection of human health or the environment; (iii) employee
safety in the workplace; (iv) the presence, use, management, generation,
manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, transport, storage, collection, distribution, disposal or
release or threat of release of Regulated Substances; (v) the presence of
Contamination; (vi) the protection of endangered or threatened species and
(vii) the protection of Environmentally Sensitive Areas.
 
Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.
 
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
 
ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrower and are treated as a single
employer under Section 414 of the Code.
 
ERISA Event means (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Plan; (b) a withdrawal by Borrower or
any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Borrower or any ERISA Affiliate.
 
ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.
 
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default."
 
Excluded Collateral shall mean the following:
 
(1) any lease, license, contract, property rights, equipment, joint venture
interests, or agreement to which a Loan Party is a party or any of its rights or
interests thereunder if and for so long as the grant of a security interest
therein shall constitute or result in (A) the abandonment, invalidation or
unenforceability of any right, title or interest of such Loan Party therein or
(B) a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract, property rights or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity), provided however that, in the
case of either (A) or (B) above, such security interest shall attach immediately
at such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (A) or
(B) above,
 
(2) any of the outstanding capital stock of any Subsidiary not organized under
the laws of the United States or any State or a political subdivision thereof in
excess of 65% of the voting power of all classes of capital stock of such
Subsidiary entitled to vote, or
 
(3) assets of the Loan Parties that the Administrative Agent reasonably
determines that the benefits of obtaining such Collateral are outweighed by the
costs or burdens of providing the same.
 
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient's failure to comply with Section
5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed
under FATCA (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).
 
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
Expiration Date shall mean October ___, 2017.
 
Existing Letters of Credit shall have the meaning assigned to that term in
Section 2.9 [Letter of Credit Subfacility].
 
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
 
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (an "Alternate Source") (or if such
rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the "open" rate on the
immediately preceding Business Day.  If and when the Federal Funds Open Rate
changes, the rate of interest with respect to any advance to which the Federal
Funds Open Rate applies will change automatically without notice to the
Borrower, effective on the date of any such change.
 
Fixed Charge Coverage Ratio shall mean the ratio of (i) Consolidated EBIT to
(ii) Fixed Charges.
 
Fixed Charges shall mean for any period of determination the sum of interest
expense, income taxes due and payable and scheduled principal installments on
Indebtedness (as adjusted for prepayments), in each case of the Borrower and its
Subsidiaries for such period determined and consolidated in accordance with
GAAP.
 
Flood Laws shall mean all applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Laws related thereto.
 
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
 
Foreign Subsidiaries shall mean, for any Person, each Subsidiary of such Person
that is incorporated or organized under the laws of any jurisdiction other than
the United States of America or any state or territory thereof.
 
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.
 
Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.
 
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
 
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
 
Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors.
 
Hallador shall mean Hallador Energy Company, a corporation organized and
existing under the laws of the State of Colorado.
 
Hallador Subordinated Debt shall mean Indebtedness as of the Closing Date of the
Borrower to Hallador which is subordinated pursuant to the Hallador
Subordination Agreement.
 
Hallador Subordination Agreement shall mean the Hallador Subordination Agreement
and Assignment of Note in substantially the form of Exhibit 1.1(H) executed by
each of Hallador and the Administrative Agent.
 
Increasing Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].
 
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (v) any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than thirty (30) days past due), or (vi) any Guaranty of Indebtedness
for borrowed money.
 
Indebtedness for Borrowed Money shall mean, as to any Person at any time, any
and all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) the unreimbursed amount of all drafts drawn
under letters of credit issued for the account of such Person and the undrawn
stated amount of all letters of credit issued for the account of such Person,
(iv) obligations with respect to capitalized leases, or (v) any Guaranty of
Indebtedness of the type described in clauses (i) through (iv) above.
 
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
 
Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].
 
Indemnity shall mean the Indemnity Agreement in the form of Exhibit 1.1(I)(1)
relating to possible environmental liabilities associated with any of the owned
or leased real property of the Loan Parties (other than Hallador) or their
Subsidiaries.
 
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.
 
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person's creditors generally or
any substantial portion of its creditors; undertaken under any Law.
 
Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I)(2).
 
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option.  Subject to the last sentence of this definition, such period shall be
one week, two weeks, or one, two, three or six Months, as selected by the
Borrower.  Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrower is
requesting new Loans, or (ii) the date of renewal of or conversion to the LIBOR
Rate Option if the Borrower is renewing or converting to the LIBOR Rate Option
applicable to outstanding Loans.  Notwithstanding the second sentence hereof:
(A) any Interest Period which would otherwise end on a date which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (B) the Borrower shall
not select, convert to or renew an Interest Period for any portion of the Loans
that would end after the Expiration Date.
 
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties (other than Hallador) or their Subsidiaries in order to
provide protection to, or minimize the impact upon, the Borrower, the Guarantor
and/or their Subsidiaries of increasing floating rates of interest applicable to
Indebtedness
 
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
 
IRS shall mean the United States Internal Revenue Service.
 
ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].
 
Issuing Lender means PNC Bank, in its individual capacity as issuer of Letters
of Credit hereunder, Old National Bank and any other Lender that Borrower,
Administrative Agent and such other Lender may agree may from time to time issue
Letters of Credit hereunder.
 
Jarvis Coal Acquisition shall mean the Borrower’s acquisition of certain real
property, leasehold interests, personal property and other assets, in accordance
with the Letter of Intent to Purchase Jarvis Coal’s Assets dated as of September
14, 2012 and further definitive agreements by and between Jarvis Coal, LLC as
seller and Borrower as buyer, for Consideration in an amount not to exceed
$10,000,000.
 
Joint Venture shall mean a corporation, partnership, limited liability company
or other entities in which any Person other than the Loan Parties (other than
Hallador) and their Subsidiaries holds, directly or indirectly, an equity
interest.
 
Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.
 
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swaps and Derivatives Association Agreement, (ii) provides for the method of
calculating the reimbursable amount of the provider's credit exposure in a
reasonable and customary manner, and (iii) is entered into for hedging (rather
than speculative) purposes.
 
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.  For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, "Lenders" shall include any Affiliate of a Lender to which such
Obligation is owed.
 
Lessor Consents shall have the meaning specified in Section 7.1.1(viii)
[Deliveries].
 
Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].
 
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
 
Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
 
Letter of Credit Obligation means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
 
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
 
Leverage Ratio shall mean, as of the end of any date of determination, the ratio
of (A) Consolidated Funded Debt of Borrower and its Subsidiaries on such date to
(B) Consolidated EBITDA (i) for the four fiscal quarters then ending if such
date is a fiscal quarter end or (ii) for the four fiscal quarters most recently
ended if such date is not a fiscal quarter end.
 
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent
which has been approved by the British Bankers' Association as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market (a
"LIBOR Alternate Source"), at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period as the London
interbank offered rate for U.S. Dollars for an amount comparable to such
Borrowing Tranche and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage.  LIBOR may also be
expressed by the following formula:
 
Average of London interbank offered rates quoted
 
by Bloomberg or appropriate successor as shown on
 
 
LIBOR =
Bloomberg Page BBAM1

 
 
1.00 - LIBOR Reserve Percentage

 
The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Rate Reserve Percentage as of such effective date.  The Administrative
Agent shall give prompt notice to the Borrower of the LIBOR Rate as determined
or adjusted in accordance herewith, which determination shall be conclusive
absent manifest error.
 
LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].
 
LIBOR Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").
 
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
 
Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Collateral Assignment, the Guaranty Agreement, the Hallador Subordination
Agreement, the Indemnity, the Intercompany Subordination Agreement, the
Mortgages, the Notes, the Pledge Agreement, the Security Agreement, and any
other instruments, certificates or documents delivered in connection herewith or
therewith.
 
Loan Parties shall mean the Borrower and the Guarantors.
 
Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].
 
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.
 
Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
of the Loan Parties taken as a whole, (c) impairs materially or could reasonably
be expected to impair materially the ability of the Loan Parties taken as a
whole to duly and punctually pay or perform its Indebtedness, or (d) impairs
materially or could reasonably be expected to impair materially the ability of
the Administrative Agent or any of the Lenders, to the extent permitted, to
enforce their legal remedies pursuant to this Agreement or any other Loan
Document.
 
Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period.  If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
 
Mortgage or Mortgages shall mean each Mortgage in substantially the form of
Exhibit 1.1(M) executed and delivered by the Loan Parties (other than Hallador)
to the Administrative Agent for the benefit of the Lenders with respect to the
Real Property that is owned by any of the Loan Parties (other than Hallador), or
with respect to the Real Property that is leased by any of the Loan Parties
(other than Hallador) and that includes surface rights and significant
facilities of any of the Loan Parties (other than Hallador), but not including
any leased office space.
 
Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
 
New Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].
 
Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
 
Notes shall mean, collectively, the promissory notes in the form of Exhibit
1.1(N)(1) evidencing the Revolving Credit Loans and in the form of Exhibit
1.1(N)(2) evidencing the Swing Loan.
 
Notices shall have the meaning specified in Section 11.5 [Notices;
Effectiveness; Electronic Communication].
 
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge and (iii) any Other Lender Provided Financial Service Product.
 
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].
 
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
 
Other Lender Provided Financial Service Products shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) foreign currency exchange.
 
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).
 
Participant has the meaning specified in Section 11.8.4 [Participations].
 
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
 
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.
 
Payment In Full and Paid In Full shall mean payment in full in cash of the Loans
and other Obligations hereunder (other than Unasserted Obligations), termination
of the Commitments and expiration or termination of all Letters of Credit or
cash collateralization of any unexpired Letters of Credit.
 
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
 
Permitted Acquisition shall have the meaning assigned to that term in Section
8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions].
 
Permitted Investments shall mean:
 
(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
 
(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor's or P-1 by Moody's Investors Service, Inc. on the date of
acquisition;
 
(iii) demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor's on the date of acquisition;
 
(iv) money market or mutual funds whose investments are limited to those types
of investments described in clauses (i)-(iii) above;
 
(v) investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders; and
 
(vi) Permitted Acquisitions.
 
Permitted Liens shall mean:
 
(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;
 
(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs;
 
(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;
 
(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;
 
(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
intended use of such property or the value thereof, and none of which is
violated in any material respect by existing or proposed structures or land use;
 
(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including obligations in connection with Lender Provided Interest
Rate Hedges and Other Lender Provided Financial Service Products);
 
(vii) Liens on property leased by any Loan Party (other than Hallador) or
Subsidiary of such Loan Party under capital and operating leases;
 
(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;
 
(ix) Purchase Money Security Interests; provided that the aggregate amount of
loans and deferred payments secured by such Purchase Money Security Interests
shall not exceed $5,000,000 (excluding for the purpose of this computation any
loans or deferred payments secured by Liens described on Schedule 1.1(P));
 
(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon either has not commenced or have been stayed and
continue to be stayed or (B) if a final judgment is entered and such judgment is
discharged within thirty (30) days of entry, and in either case they do not in
the aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:
 
(1)           Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
 
(2)           Defects of title to, real or personal property;
 
(3)           Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens incurred in the ordinary course of
business or the ordinary course of construction, and in either case such claims
or liens do not result in a Material Adverse Change; or
 
(4)           Liens resulting from final judgments or orders described in
Section 9.1.6 [Final Judgments or Orders];
 
(xi) Judgment Liens not constituting an Event of Default;
 
(xii) Liens securing Indebtedness that will be repaid with the first advances
under this Agreement;
 
(xiii) Liens existing on any property prior to the acquisition thereof by a Loan
Party or any Subsidiary thereof including pursuant to a Permitted Acquisition;
provided that (1) such Lien is not created in contemplation of or in connection
with such acquisition or such Permitted Acquisition, as applicable, (2) such
Lien shall not apply to any other property of the Loan Parties or any Subsidiary
thereof and (3) such Lien secures only Indebtedness permitted under Sections
8.2.1(xiii) and 8.2.1(xiv) on the date of such acquisition or Permitted
Acquisition, as the case may be; and
 
(xiv) Liens that are replacements of Permitted Liens so long as the replacement
Liens only encumber those assets that secured the original Indebtedness.
 
Permitted Tax Distributions shall mean any cash distributions made to any equity
owners of Borrower, pursuant to section 7.1 of the Sunrise Coal, LLC Amended and
Restated Operating Agreement dated July 31, 2006.
 
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
 
Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.
 
Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P) executed and delivered by Hallador to the Administrative Agent
for the benefit of the Lenders.
 
PNC Bank shall mean PNC Bank, National Association, its successors and assigns.
 
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
 
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
 
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
 
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests.
 
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
 
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party (other than Hallador) or Subsidiary of
such Loan Party or deferred payments by such Loan Party or Subsidiary for the
purchase of such tangible personal property.
 
Ratable Share shall mean the proportion that a Lender's Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders.  If the Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.
 
Real Property shall mean the real property, both owned and leased, and the
surface, coal, and mineral rights, interests and coal leases of each Loan Party
(other than Hallador) associated with the properties described on Schedule
1.1(R), which shall be encumbered by a Mortgage, as described on Schedule
1.1(R).
 
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
 
Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
"hazardous substance", "pollutant", "pollution", "contaminant", "hazardous or
toxic substance", "extremely hazardous substance", "toxic chemical", "toxic
substance", "toxic waste", "hazardous waste", "special handling waste",
"industrial waste", "residual waste", "solid waste", "municipal waste", "mixed
waste", "infectious waste", "chemotherapeutic waste", "medical waste",
"regulated substance" or any other material, substance or waste, regardless of
its form or nature, which otherwise is regulated by Environmental Laws.
 
Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
 
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
 
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
 
Required Environmental Notices shall mean all notices, reports, plans, forms or
other filings which are required pursuant to Environmental Laws or Required
Environmental Permits to be submitted to an Official Body or which otherwise
must be maintained.
 
Required Environmental Permits shall mean all permits, licenses, bonds,
consents, approvals or authorizations required under Environmental Laws to own,
occupy or maintain the Real Property.
 
Required Lenders shall mean
 
(A)           If there exists fewer than three (3) Lenders, all Lenders (other
than any Defaulting Lender), and
 
(B)           If there exist three (3) or more Lenders:
 
(i)           if there are no Loans, Reimbursement Obligations or Letter of
Credit Borrowings outstanding, Lenders (other than any Defaulting Lender) whose
Commitments (excluding the Swing Loan Commitments) aggregate greater than 50% of
the Commitments (excluding the Swing Loan Commitments) of all of the Lenders
(excluding any Defaulting Lender), or
 
(ii)           if there are Loans, Reimbursement Obligations, or Letter of
Credit Borrowings outstanding, any group of Lenders (excluding any Defaulting
Lender) if the sum of the Loans (excluding the Swing Loans), Reimbursement
Obligations and Letter of Credit Borrowings of such Lenders (excluding any
Defaulting Lender) then outstanding aggregates greater than 50% of the total
principal amount of all of the Loans (excluding the Swing Loans), Reimbursement
Obligations and Letter of Credit Borrowings of all of the Lenders (excluding any
Defaulting Lender) then outstanding.
 
Required Mining Permits shall mean all permits, licenses, authorizations, plans,
approvals and bonds necessary under the Environmental Laws for the Loan Parties
or any Subsidiary to continue to conduct coal mining and related operations on,
in or under the Real Property, and any and all other mining properties owned or
leased by any such Loan Party or Subsidiary (collectively "Mining Property")
substantially in the manner as such operations had been authorized immediately
prior to Borrower's or such Subsidiary's acquisition of its interests in the
Real Property and as may be necessary for Borrower or such Subsidiary to conduct
coal mining and related operations on, in or under the Mining Property as
described in any plan of operation.
 
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
 
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans," as such Commitment is
thereafter assigned or modified, including any amounts by which such Lender
agrees to increase its Commitment pursuant to Section 2.11 [Increase in
Revolving Credit Commitments] and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.
 
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or 2.9.3 [Disbursements, Reimbursement].
 
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, Swing Loans and the Letter of Credit Obligations.
 
Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Loan Parties (other than
Hallador) to the Administrative Agent for the benefit of the Lenders.
 
Security Documents shall mean the Security Agreement, the Pledge Agreement, the
Collateral Assignment, the Mortgages, deeds of trust, and all other documents,
instruments, and agreements sufficient to provide the Administrative Agent for
the benefit of the Lenders with a first priority perfected Lien, subject only to
Permitted Liens, on the Collateral.
 
Settlement Date shall mean any Business Day on which the Administrative Agent
elects to effect settlement pursuant to Section 5.11 [Settlement Date
Procedures].
 
Solvent shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person's property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged.  In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc.
 
Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].
 
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
50% or more of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person's Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.
 
Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
 
Swing Loan Commitment shall mean PNC Bank's commitment to make Swing Loans to
the Borrower pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $10,000,000.
 
Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
 
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Request] hereof.
 
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC Bank to the Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.
 
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
 
UCP shall have the meaning specified in Section 11.11.1 [Governing Law].
 
Unasserted Obligations shall mean contingent indemnification obligations (other
than Letter of Credit Obligations) under the Loan Documents to the extent no
claim giving rise thereto has been asserted.
 
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
 
U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
 
U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].
 
Withholding Agent shall mean any Loan Party and the Administrative Agent.
 
1.2 Construction.
 
  Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents: (i) references to the plural include the singular, the plural, the
part and the whole and the words "include," "includes" and "including" shall be
deemed to be followed by the phrase "without limitation"; (ii) the words
"hereof," "herein," "hereunder," "hereto" and similar terms in this Agreement or
any other Loan Document refer to this Agreement or such other Loan Document as a
whole; (iii) article, section, subsection, clause, schedule and exhibit
references are to this Agreement or other Loan Document, as the case may be,
unless otherwise specified; (iv) reference to any Person includes such Person's
successors and assigns; (v) reference to any agreement, including this Agreement
and any other Loan Document together with the schedules and exhibits hereto or
thereto, document or instrument means such agreement, document or instrument as
amended, modified, replaced, substituted for, superseded or restated; (vi)
relative to the determination of any period of time, "from" means "from and
including," "to" means "to but excluding," and "through" means "through and
including"; (vii) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Standard Time or Eastern Daylight
Time, as applicable.
 
1.3 Accounting Principles; Changes in GAAP.
 
  Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
Statements referred to in Section 6.1.6(i) [Historical
Statements].  Notwithstanding the foregoing, if the Borrower notifies the
Administrative Agent in writing that the Borrower wishes to amend any financial
covenant in Section 8.2 [Negative Covenants] of this Agreement, any related
definition and/or the definition of the term Leverage Ratio for purposes of
interest and Letter of Credit Fee determinations to eliminate the effect of any
change in GAAP occurring after the Closing Date on the operation of such
financial covenants and/or interest or Letter of Credit Fee determinations (or
if the Administrative Agent notifies the Borrower in writing that the Required
Lenders wish to amend any financial covenant in Section 8.2 [Negative
Covenants], any related definition and/or the definition of the term Leverage
Ratio for purposes of interest and Letter of Credit Fee determinations to
eliminate the effect of any such change in GAAP), then the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratios
or requirements to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, the Loan Parties' compliance with such covenants and/or the
definition of the term Leverage Ratio for purposes of interest and Letter of
Credit Fee determinations shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenants or definitions are amended in a
manner satisfactory to the Borrower and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, when they deliver their
financial statements pursuant to Sections 8.3.1 [Quarterly Financial Statements]
and 8.3.2 [Annual Financial Statements] of this Agreement, such reconciliation
statements as shall be reasonably requested by the Administrative Agent.
 
2.           REVOLVING CREDIT AND SWING LOAN FACILITIES
 
2.1 Revolving Credit Commitments.
 
2.1.1 Revolving Credit Loans.
 
  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make Revolving Credit Loans to the Borrower at any time or from time to time on
or after the date hereof to the Expiration Date; provided that after giving
effect to such Loan (i) the aggregate amount of Revolving Credit Loans from such
Lender shall not exceed such Lender's Revolving Credit Commitment minus such
Lender's Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations and (ii) the Revolving Facility Usage shall not exceed the Revolving
Credit Commitments.  Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.
 
2.1.2 Swing Loan Commitment.
 
  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, and in order to facilitate
loans and repayments between Settlement Dates, PNC Bank may, at its option,
cancelable at any time for any reason whatsoever, make swing loans (the "Swing
Loans") to the Borrower at any time or from time to time after the date hereof
to, but not including, the Expiration Date, in an aggregate principal amount up
to but not in excess of $10,000,000 (the "Swing Loan Commitment"), provided that
the aggregate principal amount of PNC Bank's Swing Loans and the Revolving
Credit Loans of all the Lenders at any one time outstanding shall not exceed the
Revolving Credit Commitments of all the Lenders.  Within such limits of time and
amount and subject to the other provisions of this Agreement, the Borrower may
borrow, repay and reborrow pursuant to this Section 2.1.2.
 
2.2 Nature of Lenders' Obligations with Respect to Revolving Credit Loans.
 
  Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share.  The aggregate of each Lender's
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations.  The obligations of
each Lender hereunder are several.  The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrower to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder.  The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.
 
2.3 Commitment Fees.
 
  Accruing from the date hereof until the Expiration Date, the Borrower agrees
to pay to the Administrative Agent for the account of each Lender according to
its Ratable Share, a nonrefundable commitment fee (the "Commitment Fee") equal
to the Applicable Commitment Fee Rate (computed on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed) times the average daily
difference between the amount of (i) the Revolving Credit Commitments and
(ii) the Revolving Facility Usage (provided however, that solely in connection
with determining the share of each Lender in the Commitment Fee, the Revolving
Facility Usage with respect to the portion of the Commitment Fee allocated to
PNC shall include the full amount of the outstanding Swing Loans, and with
respect to the portion of the Commitment Fee allocated by the Administrative
Agent to all of the Lenders other than PNC, such portion of the Commitment Fee
shall be calculated (according to each such Lender's Ratable Share) as if the
Revolving Facility Usage excludes the outstanding Swing Loans); provided,
further, that any Commitment Fee accrued with respect to the Revolving Credit
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender.  Subject to the
proviso in the directly preceding sentence, all Commitment Fees shall be payable
in arrears on each Payment Date.
 
2.4 Reduction or Termination of Revolving Credit Commitments.
 
  The Borrower shall have the right, upon not less than three (3) Business Days'
notice to the Administrative Agent, from time to time, to terminate or reduce
the aggregate amount of the Revolving Credit Commitments (ratably among the
Lenders in proportion to their Ratable Shares); provided that no such reduction
of Revolving Credit Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Credit Loans made on the
effective date thereof, the Revolving Facility Usage would exceed the aggregate
Revolving Credit Commitments of the Lenders.  Any such reduction shall be in an
amount equal to $10,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.  Any such
termination or reduction shall be accompanied by prepayment of the Notes,
together with outstanding Commitment Fees, and the full amount of interest
accrued on the principal sum to be prepaid (and all amounts referred to in
Section 5.10 [Indemnity] hereof) to the extent necessary to cause the aggregate
Revolving Facility Usage after giving effect to such prepayments to be equal to
or less than the Revolving Credit Commitments as so reduced or terminated.  Any
notice to terminate or reduce the Revolving Credit Commitments under this
Section 2.4 shall be irrevocable.
 
2.5 Revolving Credit Loan Requests; Swing Loan Requests.
 
2.5.1 Revolving Credit Loan Requests.
 
  Except as otherwise provided herein (and subject to Section 4.5 [Selection of
Interest Rate Options]), the Borrower may from time to time prior to the
Expiration Date request the Lenders to make Revolving Credit Loans, or renew or
convert the Interest Rate Option applicable to existing Revolving Credit Loans
pursuant to Section 4.2 [Interest Periods], by delivering to the Administrative
Agent, not later than 10:00 a.m., (i) three (3) Business Days prior to the
proposed Borrowing Date with respect to the making of Revolving Credit Loans to
which the LIBOR Rate Option applies or the conversion to or the renewal of the
LIBOR Rate Option for any Loans; and (ii) one (1) Business Day prior to either
the proposed Borrowing Date with respect to the making of a Revolving Credit
Loan to which the Base Rate Option applies or the last day of the preceding
Interest Period with respect to the conversion to the Base Rate Option for any
Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5.1 or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a "Loan Request"), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation.  Each Loan Request shall be irrevocable and shall
specify the aggregate amount of the proposed Loans comprising each Borrowing
Tranche, and, if applicable, the Interest Period, which amounts shall be in
integral multiples of $500,000 and not less than $1,000,000 for each Borrowing
Tranche under the LIBOR Rate Option and in integral multiples of $100,000 and
not less than the lesser of $500,000 or the maximum amount available for
Borrowing Tranches under the Base Rate Option.
 
2.5.2 Swing Loan Requests.
 
  Except as otherwise provided herein, the Borrower may from time to time prior
to the Expiration Date request PNC Bank to make Swing Loans by delivery to PNC
Bank not later than 12:00 p.m. Pittsburgh time on the proposed Borrowing Date of
a duly completed request therefor substantially in the form of Exhibit 2.5.2
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile or telex (each, a "Swing Loan Request"), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation.  Each Swing Loan Request shall be irrevocable and shall specify
the proposed Borrowing Date and the principal amount of such Swing Loan, which
shall be not less than $100,000.
 
2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
 
2.6.1 Making Revolving Credit Loans.
 
  The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan Requests],
notify the Lenders of its receipt of such Loan Request specifying the
information provided by the Borrower and the apportionment among the Lenders of
the requested Revolving Credit Loans as determined by the Administrative Agent
in accordance with Section 2.2 [Nature of Lenders' Obligations with Respect to
Revolving Credit Loans].  Each Lender shall remit the principal amount of each
Revolving Credit Loan to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 7.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 2:00 p.m., on the applicable Borrowing Date; provided that if any
Lender fails to remit such funds to the Administrative Agent in a timely manner,
the Administrative Agent may elect in its sole discretion to fund with its own
funds the Revolving Credit Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 2.6.2
[Presumptions by the Administrative Agent].
 
2.6.2 Presumptions by the Administrative Agent.
 
  Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Loan that such Lender will not make available to the
Administrative Agent such Lender's share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Loans under
the Base Rate Option.  If such Lender pays its share of the applicable Loan to
the Administrative Agent, then the amount so paid shall constitute such Lender's
Loan.  Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
 
2.6.3 Making Swing Loans.
 
  So long as PNC Bank elects to make Swing Loans, PNC Bank shall, after receipt
by it of a Swing Loan Request pursuant to Section 2.5.2, [Swing Loan Requests]
fund such Swing Loan to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to 2:00 p.m. Pittsburgh time on the
Borrowing Date.
 
2.6.4 Repayment of Revolving Credit Loans.
 
  The Borrower shall repay the Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.
 
2.6.5 Borrowings to Repay Swing Loans.
 
  PNC Bank may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Lender shall make a
Revolving Credit Loan in an amount equal to such Lenders' Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if PNC Bank so
requests, accrued interest thereon, provided that no Lender shall be obligated
in any event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letter of Credit Obligations.  Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 [Revolving Credit Loan Requests] without regard to
any of the requirements of that provision.  PNC Bank shall provide notice to the
Lenders (which may be telephonic or written notice by letter, facsimile or
telex) that such Revolving Credit Loans are to be made under this Section 2.6.5
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.5.1 [Revolving Credit Loan Requests] are
then satisfied) by the time PNC Bank so requests, which shall not be earlier
than 3:00 p.m. Pittsburgh time on the Business Day next after the date the
Lenders receive such notice from PNC Bank.
 
2.6.6 Swing Loans Under Cash Management Agreements.
 
  In addition to making Swing Loans pursuant to the foregoing provisions of
Section 2.6.3 [Making Swing Loans], without the requirement for a specific
request from the Borrower pursuant to Section 2.5.2 [Swing Loan Requests], PNC
Bank may make Swing Loans to the Borrower in accordance with the provisions of
the agreements between the Borrower and PNC Bank relating to the Borrower's
deposit, sweep and other accounts at PNC Bank and related arrangements and
agreements regarding the management and investment of the Borrower's cash assets
as in effect from time to time (the "Cash Management Agreements") to the extent
of the daily aggregate net negative balance in the Borrower's accounts which are
subject to the provisions of the Cash Management Agreements.  Swing Loans made
pursuant to this Section 2.6.6 in accordance with the provisions of the Cash
Management Agreements shall (i) be subject to the limitations as to aggregate
amount set forth in Section 2.1.2 [Swing Loan Commitment], (ii) not be subject
to the limitations as to individual amount set forth in Section 2.5.2 [Swing
Loan Requests], (iii) be payable by the Borrower, both as to principal and
interest, at the rates and times set forth in the Cash Management Agreements
(but in no event later than the Expiration Date), (iv) not be made at any time
after PNC Bank has received written notice of the occurrence of an Event of
Default and so long as such Event of Default shall continue to exist, or, unless
consented to by the Required Lenders, a Potential Default and so long as such
shall continue to exist, (v) if not repaid by the Borrower in accordance with
the provisions of the Cash Management Agreements, be subject to each Lender's
obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing Loans], and (vi)
except as provided in the foregoing subsections (i) through (v), be subject to
all of the terms and conditions of this Section 2.6.6.
 
2.7 Notes.
 
  The Obligation of the Borrower to repay the aggregate unpaid principal amount
of the Revolving Credit Loans and Swing Loans made to it by each Lender,
together with interest thereon, shall be evidenced by a revolving credit Note
and a swing Note, dated the Closing Date payable to the order of such Lender in
a face amount equal to the Revolving Credit Commitment or Swing Loan Commitment,
as applicable, of such Lender.
 
2.8 Use of Proceeds.
 
  The proceeds of the Loans shall be used to refinance existing Indebtedness and
for general corporate purposes including ongoing working capital, Capital
Expenditures and to pay fees and expenses related to the closing.
 
2.9 Letter of Credit Subfacility.
 
2.9.1 Issuance of Letters of Credit.
 
  On the Closing Date, the outstanding letters of credit previously issued by
any Lender under the 2008 Credit Agreement that are set forth on Schedule 2.9
(the "Existing Letters of Credit") will automatically, without any action on the
part of any Person, be deemed to be Letters of Credit issued hereunder for the
account of the Borrower for all purposes of this Agreement and the other Loan
Documents.  Borrower may at any time prior to the Expiration Date request the
issuance of a standby or trade letter of credit (each a "Letter of Credit") on
behalf of itself or another Loan Party (other than Hallador), or the amendment
or extension of an existing Letter of Credit, by delivering or having such other
Loan Party deliver to the Issuing Lender (with a copy to the Administrative
Agent) a completed application and agreement for letters of credit, or request
for such amendment or extension, as applicable, in such form as the Issuing
Lender may specify from time to time by no later than 10:00 a.m. at least five
(5) Business Days, or such shorter period as may be agreed to by the Issuing
Lender, in advance of the proposed date of issuance.  Promptly after receipt of
any letter of credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide Administrative Agent with a copy thereof.  Unless
the Issuing Lender has received notice from any Lender, Administrative Agent or
any Loan Party (other than Hallador), at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of the Issuing Lender's
Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall (A) have a maximum maturity
of twelve (12) months from the date of issuance, and (B) in no event expire
later than the Expiration Date and provided further that in no event shall
(i) the Letter of Credit Obligations exceed, at any one time, $25,000,000 (the
"Letter of Credit Sublimit") or (ii) the Revolving Facility Usage exceed, at any
one time, the Revolving Credit Commitments.  Each request by the Borrower for
the issuance, amendment or extension of a Letter of Credit shall be deemed to be
a representation by the Borrower that it shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit.  Promptly after its delivery of any Letter
of Credit or any amendment to a Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to Borrower and Administrative Agent
a true and complete copy of such Letter of Credit or amendment.
 
2.9.2 Letter of Credit Fees.
 
  The Borrower shall pay (i) to the Administrative Agent for the ratable account
of the Lenders a fee (the "Letter of Credit Fee") equal to the Applicable Letter
of Credit Fee Rate, and (ii) to the Issuing Lender for its own account a
fronting fee equal to 0.25% per annum (in each case computed on the basis of a
year of 360 days and actual days elapsed), which fees shall be computed on the
daily average Letter of Credit Obligations and shall be payable quarterly in
arrears on each Payment Date following issuance of each Letter of Credit.  The
Borrower shall also pay to the Issuing Lender for the Issuing Lender's sole
account the Issuing Lender's then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit as the Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.
 
2.9.3 Disbursements, Reimbursement.
 
  Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Issuing Lender a participation in such Letter of Credit (including the
Existing Letters of Credit) and each drawing thereunder in an amount equal to
such Lender's Ratable Share of the maximum amount available to be drawn under
such Letter of Credit and the amount of such drawing, respectively.
 
2.9.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof.  Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a "Reimbursement
Obligation") the Issuing Lender prior to 12:00 noon, Pittsburgh time on each
date that an amount is paid by the Issuing Lender under any Letter of Credit
(each such date, a "Drawing Date") by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender.  In the event the Borrower fails to reimburse the Issuing Lender
(through the Administrative Agent) for the full amount of any drawing under any
Letter of Credit by 12:00 noon, Pittsburgh time, on the Drawing Date, the
Administrative Agent will promptly notify each Lender thereof, and the Borrower
shall be deemed to have requested that Revolving Credit Loans be made by the
Lenders under the Base Rate Option to be disbursed on the Drawing Date under
such Letter of Credit, subject to the amount of the unutilized portion of the
Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than any notice
requirements.  Any notice given by the Administrative Agent or Issuing Lender
pursuant to this Section 2.9.3.1 may be oral if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
2.9.3.2 Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to
Section 2.9.3 [Disbursement; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrower in that
amount.  If any Lender so notified fails to make available to the Administrative
Agent for the account of the Issuing Lender the amount of such Lender's Ratable
Share of such amount by no later than 2:00 p.m., Pittsburgh time on the Drawing
Date, then interest shall accrue on such Lender's obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Base Rate Option on and after
the fourth day following the Drawing Date.  The Administrative Agent and the
Issuing Lender will promptly give notice (as described in Section 2.9.3.1 above)
of the occurrence of the Drawing Date, but failure of the Administrative Agent
or the Issuing Lender to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.9.3.2.
 
2.9.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3.1, because of the Borrower's failure to
satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of Credit]
other than any notice requirements, or for any other reason, the Borrower shall
be deemed to have incurred from the Issuing Lender a borrowing (each a "Letter
of Credit Borrowing") in the amount of such drawing.  Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option.  Each Lender's payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 2.9.3 [Disbursements,
Reimbursement] shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing (each a "Participation Advance") from such
Lender in satisfaction of its participation obligation under this Section 2.9.3.
 
2.9.4 Repayment of Participation Advances.
 
2.9.4.1 Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrower (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender's Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
 
2.9.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.
 
2.9.5 Documentation.
 
  Each Loan Party agrees to be bound by the terms of the Issuing Lender's
application and agreement for letters of credit and the Issuing Lender's written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party's own.  In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct, the Issuing Lender shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party's instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.
 
2.9.6 Determinations to Honor Drawing Requests.
 
  In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the Issuing Lender shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.
 
2.9.7 Nature of Participation and Reimbursement Obligations.
 
  Each Lender's obligation in accordance with this Agreement to make the
Revolving Credit Loans or Participation Advances, as contemplated by
Section 2.9.3 [Disbursements, Reimbursement], as a result of a drawing under a
Letter of Credit, and the Obligations of the Borrower to reimburse the Issuing
Lender upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.9 under all circumstances, including the following circumstances:
 
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
 
(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements, Reimbursement];
 
(iii) any lack of validity or enforceability of any Letter of Credit;
 
(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
 
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
 
(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;
 
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
 
(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
 
(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
 
(x) any breach of this Agreement or any other Loan Document by any party
thereto;
 
(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;
 
(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
 
(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and
 
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
 
2.9.8 Indemnity.
 
  The Borrower hereby agrees to protect, indemnify, pay and save harmless the
Issuing Lender and any of its Affiliates that has issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Issuing Lender or any of its Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of (A) the gross negligence or willful
misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) the wrongful dishonor by
the Issuing Lender or any of Issuing Lender's Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Official Body.
 
2.9.9 Liability for Acts and Omissions.
 
  As between any Loan Party and the Issuing Lender, or the Issuing Lender's
Affiliates, such Loan Party assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender shall not be responsible for any of the following, including any losses
or damages to any Loan Party or other Person or property relating
therefrom:  (i) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any document submitted by any party in connection with the application
for an issuance of any such Letter of Credit, even if it should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged (even if the Issuing Lender or its Affiliates shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Loan Party against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Loan Party and any beneficiary
of any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or the its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender's or its Affiliates rights or powers hereunder.  Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing
Lender's gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence.  In no
event shall the Issuing Lender or its Affiliates be liable to any Loan Party for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including without limitation attorneys' fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
 
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
 
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
 
2.9.10 Issuing Lender Reporting Requirements.
 
  Each Issuing Lender shall, on the first Business Day of each month, provide to
Administrative Agent and Borrower a schedule of the Letters of Credit issued by
it, in form and substance satisfactory to Administrative Agent, showing the date
of issuance of each Letter of Credit, the account party, the original face
amount (if any), and the expiration date of any Letter of Credit outstanding at
any time during the preceding month, and any other information relating to such
Letter of Credit that the Administrative Agent may request.
 
2.10 Defaulting Lenders.
 
  Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
 
(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];
 
(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
 
(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:
 
(a) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders' Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;
 
(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrower's obligations corresponding to such Defaulting Lender's Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;
 
(c) if the Borrower cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Obligations pursuant to clause (b) above, the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender's Letter of
Credit Obligations during the period such Defaulting Lender's Letter of Credit
Obligations are cash collateralized;
 
(d) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders' Ratable Share; and
 
(e) if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender's Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and
 
(iv) so long as such Lender is a Defaulting Lender, PNC Bank shall not be
required to fund any Swing Loans and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender is
satisfied that the related exposure and the Defaulting Lender's then outstanding
Letter of Credit Obligations will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.10(iii), and participating
interests in any newly made Swing Loan or any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.10(iii)(a) (and such Defaulting Lender shall not participate
therein).
 
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC Bank or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC Bank shall not be required to
fund any Swing Loan and the Issuing Lender shall not be required to issue, amend
or increase any Letter of Credit, unless PNC Bank or the Issuing Lender, as the
case may be, shall have entered into arrangements with the Borrower or such
Lender, satisfactory to PNC Bank or the Issuing Lender, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Borrower, PNC Bank and the
Issuing Lender agree in writing that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.
 
2.11 Increase in Revolving Credit Commitments.
 
(i) Increasing Lenders and New Lenders.  The Borrower may, at any time after the
Closing Date, make two (2) requests that (a) the current Lenders increase their
Revolving Credit Commitments (any current Lender which elects to increase its
Revolving Credit Commitment shall be referred to as an "Increasing Lender") or
(b) one or more new lenders (each a "New Lender") join this Agreement and
provide a Revolving Credit Commitment hereunder, subject to the following terms
and conditions:
 
(a) No Obligation to Increase.  No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender.
 
(b) Defaults.  There shall exist no Event of Default or Potential Default on the
effective date of such increase after giving effect to such increase.
 
(c) Aggregate Revolving Credit Commitments.  The increase in the Revolving
Credit Commitments shall not be more than $10,000,000 in the aggregate, and
after giving effect to such increase, the total Revolving Credit Commitments
shall not exceed $175,000,000.
 
(d) Minimum Revolving Credit Commitments.  The minimum amount of the initial
increase in the Revolving Credit Commitments shall be $5,000,000.  All
subsequent increases in the Revolving Credit Commitments shall be in increments
of $5,000,000.
 
(e) Resolutions; Opinion.  The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries with attached resolutions certifying that the
increase in the Revolving Credit Commitment has been approved by such Loan
Parties, and (2) an opinion of counsel addressed to the Administrative Agent and
the Lenders addressing the authorization and execution of the Loan Documents by,
and enforceability of the Loan Documents against, the Loan Parties.
 
(f) Notes.  The Borrower shall execute and deliver (1) to each Increasing Lender
a replacement revolving credit Note reflecting the new amount of such Increasing
Lender's Revolving Credit Commitment after giving effect to the increase (and
the prior Note issued to such Increasing Lender shall be deemed to be terminated
and returned to the Borrower as soon as possible) and (2) to each New Lender a
revolving credit Note reflecting the amount of such New Lender's Revolving
Credit Commitment.
 
(g) Approval of New Lenders.  Any New Lender shall be subject to the approval of
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).
 
(h) Increasing Lenders.  Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrower and
delivered to the Administrative Agent at least five (5) days before the
effective date of such increase.
 
(i) New Lenders--Joinder.  Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.11 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.
 
(ii) Treatment of Outstanding Loans and Letters of Credit.
 
(a) Repayment of Outstanding Loans; Borrowing of New Loans.  On the effective
date of such increase, the Borrower shall repay all Loans then outstanding,
subject to the Borrower's indemnity obligations under Section 5.10 [Indemnity];
provided that it may borrow new Loans with a Borrowing Date on such date. Each
of the Lenders shall participate in any new Loans made on or after such date in
accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.11.
 
(b) Outstanding Letters of Credit. Repayment of Outstanding Loans; Borrowing of
New Loans.  On the effective date of such increase, each Increasing Lender and
each New Lender (i) will be deemed to have purchased a participation in each
then outstanding Letter of Credit equal to its Ratable Share of such Letter of
Credit and the participation of each other Lender in such Letter of Credit shall
be adjusted accordingly and (ii) will acquire its Ratable Share of all
outstanding Participation Advances.
 
3.           INTENTIONALLY OMITTED
 
4.           INTEREST RATES
 
4.1 Interest Rate Options.
 
  The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or LIBOR Rate
Option set forth below applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than five (5) Borrowing Tranches in the aggregate
among all of the Loans and provided further that if an Event of Default or
Potential Default exists and is continuing, the Borrower may not request,
convert to, or renew the LIBOR Rate Option for any Loans and the Required
Lenders may demand that all existing Borrowing Tranches bearing interest under
the LIBOR Rate Option shall be converted immediately to the Base Rate Option,
subject to the obligation of the Borrower to pay any indemnity under Section
5.10 [Indemnity] in connection with such conversion.  If at any time the
designated rate applicable to any Loan made by any Lender exceeds such Lender's
highest lawful rate, the rate of interest on such Lender's Loan shall be limited
to such Lender's highest lawful rate.
 
4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate.
 
  The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:
 
(i) Revolving Credit Base Rate Option:  A fluctuating rate per annum (computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or
 
(ii) Revolving Credit LIBOR Rate Option:  A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin.
 
Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.
 
4.1.2 Rate Quotations.
 
  The Borrower may call the Administrative Agent on or before the date on which
a Loan Request is to be delivered to receive an indication of the rates then in
effect, but it is acknowledged that such projection shall not be binding on the
Administrative Agent or the Lenders nor affect the rate of interest which
thereafter is actually in effect when the election is made.
 
4.2 Interest Periods.
 
  At any time when the Borrower shall select, convert to or renew a LIBOR Rate
Option, the Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option by
delivering a Loan Request.  The notice shall specify an Interest Period during
which such Interest Rate Option shall apply.  Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a LIBOR Rate Option:
 
4.2.1 Amount of Borrowing Tranche.
 
  Each Borrowing Tranche of Loans under the LIBOR Rate Option shall be in
integral multiples of $500,000 and not less than $1,000,000; and
 
4.2.2 Renewals.
 
  In the case of the renewal of a LIBOR Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.
 
4.3 Interest After Default.
 
  To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent:
 
4.3.1 Letter of Credit Fees, Interest Rate.
 
  The Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.9.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum;
 
4.3.2 Other Obligations.
 
  Each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Base Rate Option plus an additional 2.0% per annum from the time such Obligation
becomes due and payable and until it is Paid In Full; and
 
4.3.3 Acknowledgment.
 
  The Borrower acknowledges that the increase in rates referred to in this
Section 4.3 reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk; and all
such interest shall be payable by Borrower upon demand by Administrative Agent.
 
4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
 
4.4.1 Unascertainable.
 
  If on any date on which a LIBOR Rate would otherwise be determined, the
Administrative Agent shall have determined that:
 
(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or
 
(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,
 
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].
 
4.4.2 Illegality; Increased Costs; Deposits Not Available.
 
  If at any time any Lender shall have determined that:
 
(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
 
(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or
 
(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,
 
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].
 
4.4.3 Administrative Agent's and Lender's Rights.
 
  In the case of any event specified in Section 4.4.1 [Unascertainable] above,
the Administrative Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available] above, such Lender shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Lenders and the
Borrower.  Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the
Lenders, in the case of such notice given by the Administrative Agent, or
(B) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent's or such Lender's, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist.  If at
any time the Administrative Agent makes a determination under Section 4.4.1
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans.  If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrower shall, subject to the
Borrower's indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments].  Absent due notice from the Borrower of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.
 
4.5 Selection of Interest Rate Options.
 
  If the Borrower fails to select a new Interest Period to apply to any
Borrowing Tranche of Loans under the LIBOR Rate Option at the expiration of an
existing Interest Period applicable to such Borrowing Tranche in accordance with
the provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed
to have converted such Borrowing Tranche to the Base Rate Option commencing upon
the last day of the existing Interest Period.
 
5.           PAYMENTS
 
5.1 Payments.
 
  All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, Administrative Agent's Fee or other fees
or amounts due from the Borrower hereunder shall be payable prior to 1:00 p.m.
on the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue.  Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC Bank with respect to the Swing Loans
and for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 1:00 p.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate with respect to the amount of such payments for each day held by
the Administrative Agent and not distributed to the Lenders.  The Administrative
Agent's and each Lender's statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement and shall be deemed an "account stated".
 
5.2 Pro Rata Treatment of Lenders.
 
  Each borrowing of Revolving Credit Loans shall be allocated to each Lender
according to its Ratable Share, and each selection of, conversion to or renewal
of any Interest Rate Option and each payment or prepayment by the Borrower with
respect to principal, interest, Commitment Fees, Letter of Credit Fees, or other
fees (except for the Administrative Agent's Fee and the Issuing Lender's
fronting fee) shall (except as otherwise may be provided with respect to a
Defaulting Lender and except as provided in Section 4.4.3 [Administrative
Agent's and Lender's Rights] in the case of an event specified in Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.6.2[Replacement of a Lender] or 5.8
[Increased Costs]) be made in proportion to the applicable Loans outstanding
from each Lender and, if no such Loans are then outstanding, in proportion to
the Ratable Share of each Lender.  Notwithstanding any of the foregoing, each
borrowing or payment or prepayment by the Borrower of principal, interest, fees
or other amounts from the Borrower with respect to Swing Loans shall be made by
or to PNC Bank according to Section 2.6.5 [Borrowings to Repay Swing Loans].
 
5.3 Sharing of Payments by Lenders.
 
  If any Lender shall, by exercising any right of setoff, counterclaim or
banker's lien, by receipt of voluntary payment, by realization upon security, or
by any other non-pro rata source, obtain payment in respect of any principal of
or interest on any of its Loans or other obligations hereunder resulting in such
Lender's receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its Ratable
Share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
 
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
 
(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
 
5.4 Presumptions by Administrative Agent.
 
  Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
 
5.5 Interest Payment Dates.
 
  Interest on Loans to which the Base Rate Option applies shall be due and
payable in arrears on each Payment Date.  Interest on Loans to which the LIBOR
Rate Option applies shall be due and payable on the last day of each Interest
Period for those Loans and, if such Interest Period is longer than three (3)
Months, also on the 90th day of such Interest Period.  Interest on the principal
amount of each Loan or other monetary Obligation shall be due and payable on
demand after such principal amount or other monetary Obligation becomes due and
payable (whether on the stated Expiration Date, upon acceleration or otherwise).
 
5.6 Voluntary Prepayments.
 
5.6.1 Right to Prepay.
 
  The Borrower shall have the right at its option from time to time to prepay
the Loans in whole or part without premium or penalty (except as provided in
Section 5.6.2 [Replacement of a Lender] below, in Section 5.8 [Increased Costs]
and Section 5.10 [Indemnity]).  Whenever the Borrower desires to prepay any part
of the Loans, it shall provide a prepayment notice to the Administrative Agent
by 1:00 p.m. at least one (1) Business Day prior to the date of prepayment of
the Revolving Credit Loans or no later than 1:00 p.m., Pittsburgh time, on the
date of prepayment of Swing Loans, setting forth the following information:
 
(i) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;
 
(a) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
 
(b) with respect to any prepayment of any Loans subject to the LIBOR Rate
Option, a statement indicating the application of the prepayment between the
LIBOR Rate Option tranches; and
 
(c) the total principal amount of such prepayment, which shall not be less than:
(i) $100,000 for any Swing Loan, or (ii) $100,000 for any Revolving Credit Loan.
 
All prepayment notices shall be irrevocable.  The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made.  Except as provided in
Section 4.4.3 [Administrative Agent's and Lender's Rights], if the Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which the
Borrower is prepaying, the prepayment shall be applied first to Loans to which
the Base Rate Option applies, then to Loans to which the LIBOR Rate Option
applies.  Any prepayment hereunder shall be subject to the Borrower's Obligation
to indemnify the Lenders under Section 5.10  [Indemnity].
 
5.6.2 Replacement of a Lender.
 
  In the event any Lender (i) gives notice under Section 4.4 [LIBOR Rate
Unascertainable, Etc.], (ii) requests compensation under Section 5.8 [Increased
Costs], or requires the Borrower to pay any Indemnified Taxes or additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 5.9[Taxes], (iii) is a Defaulting Lender, (iv) becomes subject to the
control of an Official Body (other than normal and customary supervision), or
(v) is a Non-Consenting Lender referred to in Section 11.1 [Modifications,
Amendments or Waivers] then in any such event the Borrower may, at its sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by,
Section 11.8[Successors and Assigns]), all of its interests, rights (other than
existing rights to payment pursuant to Sections 5.8 [Increased Costs] or 5.9
[Taxes]) and obligations under this Agreement and the related Loan Documents to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
 
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];
 
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
 
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and
 
(iv) such assignment does not conflict with applicable Law.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
5.6.3 Designation of a Different Lending Office.
 
  If any Lender requests compensation under Section 5.8 [Increased Costs], or
the Borrower is or will be required to pay any Indemnified Taxes or additional
amounts to any Lender or any Official Body for the account of any Lender
pursuant to Section 5.9 [Taxes], then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 5.8 [Increased Costs] or
Section 5.9 [Taxes], as the case may be, in the future, and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
5.7 Intentionally Omitted.
 
5.8 Increased Costs.
 
5.8.1 Increased Costs Generally.
 
  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrower will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
 
5.8.2 Capital Requirements.
 
  If any Lender or the Issuing Lender determines that any Change in Law
affecting such Lender or the Issuing Lender or any lending office of such Lender
or such Lender's or the Issuing Lender's holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender's or the Issuing Lender's capital or on the
capital of such Lender's or the Issuing Lender's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Loans held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or the Issuing Lender or such Lender's or the Issuing Lender's
holding company could have achieved but for such Change in Law (taking into
consideration such Lender's or the Issuing Lender's policies and the policies of
such Lender's or the Issuing Lender's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender's or the Issuing
Lender's holding company for any such reduction suffered.
 
5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.
 
  A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Sections 5.8.1 [Increased Costs
Generally] or 5.8.2 [Capital Requirements] and delivered to the Borrower shall
be conclusive absent manifest error.  The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
5.8.4 Delay in Requests.
 
  Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section 5.8.4 shall not constitute a waiver of
such Lender's or the Issuing Lender's right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section 5.8.4 for any increased costs incurred
or reductions suffered more than nine months prior to the date that such Lender
or the Issuing Lender, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender's or
the Issuing Lender's intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).
 
5.9 Taxes.
 
5.9.1 Issuing Lender.
 
  For purposes of this Section 5.9, the term "Lender" includes the Issuing
Lender and the term "applicable Law" includes FATCA.
 
5.9.2 Payments Free of Taxes.
 
  Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be without deduction or withholding for any Taxes,
except as required by applicable Law.  If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Official Body in accordance with applicable Law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.9) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
 
5.9.3 Payment of Other Taxes by the Loan Parties.
 
  The Loan Parties shall timely pay to the relevant Official Body in accordance
with applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
 
5.9.4 Indemnification by the Loan Parties.
 
  The Loan Parties shall jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.9) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Official Body.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
5.9.5 Indemnification by the Lenders.
 
  Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of any of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
11.8.4 [Participations] relating to the maintenance of a Participant Register,
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5.
 
5.9.6 Evidence of Payments.
 
  As soon as practicable after any payment of Taxes by any Loan Party to an
Official Body pursuant to this Section 5.9, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Official Body evidencing such payment, a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.
 
5.9.7 Status of Lenders.
 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 5.9.7(ii)(b)(A)(ii), (ii)(b)(A)(ii)(b)(B) and (ii)(b)(D)
below) shall not be required if in the Lender's reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
 
(a) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(b) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(A) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "interest" article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;
 
(B) executed originals of IRS Form W-8ECI;
 
(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN; or
 
(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;
 
(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(d) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
5.9.8 Treatment of Certain Refunds.
 
  If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 5.9 (including by the payment of additional amounts
pursuant to this Section 5.9), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 5.9 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Official Body
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
(plus any penalties, interest or other charges imposed by the relevant Official
Body) in the event that such indemnified party is required to repay such refund
to such Official Body.  Notwithstanding anything to the contrary in this Section
5.9.8), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section 5.9.8 the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
5.9.9 Survival.
 
  Each party's obligations under this Section 5.9 shall survive the resignation
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all Obligations.
 
5.10 Indemnity.
 
  In addition to the compensation or payments required by Section 5.8 [Increased
Costs]or Section 5.9 [Taxes], the Borrower shall indemnify each Lender against
all liabilities, losses or expenses (including loss of anticipated profits, any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract) which such Lender sustains or
incurs as a consequence of any:
 
(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),
 
(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments], or
 
(iii) default by the Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.
 
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or
expense.  Such notice shall set forth in reasonable detail the basis for such
determination.  Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.
 
5.11 Settlement Date Procedures.
 
  In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and PNC Bank may make Swing Loans as provided in Section 2.1.2 [Swing Loan
Commitments] hereof during the period between Settlement Dates.  The
Administrative Agent shall notify each Lender of its Ratable Share of the total
of the Revolving Credit Loans and the Swing Loans (each a "Required Share").  On
such Settlement Date, each Lender shall pay to the Administrative Agent the
amount equal to the difference between its Required Share and its Revolving
Credit Loans, and the Administrative Agent shall pay to each Lender its Ratable
Share of all payments made by the Borrower to the Administrative Agent with
respect to the Revolving Credit Loans.  The Administrative Agent shall also
effect settlement in accordance with the foregoing sentence on the proposed
Borrowing Dates for Revolving Credit Loans and may at its option effect
settlement on any other Business Day.  These settlement procedures are
established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment].  The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender's Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrower to the Administrative Agent with respect to the
Revolving Credit Loans.
 
6.           REPRESENTATIONS AND WARRANTIES
 
6.1 Representations and Warranties.
 
  The Loan Parties (other than Hallador), jointly and severally, represent and
warrant to the Administrative Agent and each of the Lenders as follows:
 
6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default.
 
  Each Loan Party (other than Hallador) and each Subsidiary of such Loan Party
(i) is a corporation, partnership or limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct, (iii) is
duly licensed or qualified and in good standing in each jurisdiction listed on
Schedule 6.1.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary, except where such failure would not
constitute a Material Adverse Change (iv) has full power to enter into, execute,
deliver and carry out this Agreement and the other Loan Documents to which it is
a party, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which such Loan Party or
Subsidiary of any such Loan Party is presently or will be doing business except
where the failure to do so would not constitute a Material Adverse Change, and
(vi) has good and marketable title to or valid leasehold interest in all
material properties, assets and other rights which it purports to own or lease
or which are reflected as owned or leased on its books and records, free and
clear of all Liens and encumbrances except Permitted Liens.  No Event of Default
or Potential Default exists or is continuing.
 
6.1.2 Subsidiaries and Owners; Investment Companies.
 
  Schedule 6.1.2 states (i) the name of each of the Borrower's Subsidiaries, its
jurisdiction of organization and the amount, percentage and type of equity
interests in such Subsidiary (the "Subsidiary Equity Interests"), (ii) the name
of each holder of an equity interest in the Borrower, the amount, percentage and
type of such equity interest (the "Borrower Equity Interests"), and (iii) any
options, warrants or other rights outstanding to purchase any such equity
interests referred to in clause (i) or (ii) (collectively the "Equity
Interests").  The Borrower and each Subsidiary of the Borrower has good and
marketable title to all of the Subsidiary Equity Interests it purports to own,
free and clear in each case of any Lien and all such Subsidiary Equity Interests
have been validly issued, fully paid and nonassessable.  None of the Loan
Parties (other than Hallador) or Subsidiaries of such Loan Party is an
"investment company" registered or required to be registered under the
Investment Company Act of 1940 or under the "control" of an "investment company"
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an "investment company" or under such "control."  None of the Loan
Parties (other than Hallador) is a "holding company" or any "affiliate" of a
"holding company" or of a "subsidiary company" of a "holding company" within the
meaning of the Public Utility Holding Company Act of 2005, as amended.  None of
the Loan Parties (other than Hallador) is subject to any other federal or state
statute or regulation limiting its ability to incur Indebtedness for borrowed
money.
 
6.1.3 Validity and Binding Effect.
 
  This Agreement and each of the other Loan Documents (i) has been duly and
validly executed and delivered by each Loan Party (other than Hallador), and
(ii) constitutes, or will constitute, legal, valid and binding obligations of
each such Loan Party which is or will be a party thereto, enforceable against
such Loan Party in accordance with its terms, except as the same may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
in effect from time to time relating to or affecting the enforcement of
creditors' rights generally and by general principles of equity.
 
6.1.4 No Conflict; Material Agreements; Consents.
 
  Neither the execution and delivery of this Agreement or the other Loan
Documents by any Loan Party (other than Hallador) nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of such Loan Party or (ii) any Law
or any material agreement or instrument or order, writ, judgment, injunction or
decree to which such Loan Party or any of its Subsidiaries is a party or by
which it or any of its Subsidiaries is bound or to which it is subject, or
result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of such Loan Party or
any of its Subsidiaries (other than Liens granted under the Loan
Documents).  There is no default under such material agreement (referred to
above) and none of the Loan Parties (other than Hallador) or their Subsidiaries
is bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law which could result in a
Material Adverse Change.  Except as set forth on Schedule 6.1.4, no consent,
approval, exemption, order or authorization of, or a registration or filing
with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement and the other Loan Documents.
 
6.1.5 Litigation.
 
  There are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party (other than Hallador), threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which individually or in the aggregate may result in any Material
Adverse Change.  None of the Loan Parties (other than Hallador) or any
Subsidiaries of any such Loan Party is in violation of any order, writ,
injunction or any decree of any Official Body which may result in any Material
Adverse Change.
 
6.1.6 Financial Statements.
 
(i) Historical Statements.  The Borrower has delivered to the Administrative
Agent copies of its production reports, balance sheet, income statement and cash
flow statement for and as of the end of the fiscal year ended December 31,
2011.  In addition, the Borrower has delivered to the Administrative Agent
copies of its interim production reports, income statement, balance sheet and
cash flow statement for the fiscal year to date and as of the end of the fiscal
quarter ended June 30, 2012 (all such annual and interim statements being
collectively referred to as the "Statements").  The Statements were compiled
from the books and records maintained by the Borrower's management, are correct
and complete and fairly represent the financial condition of the Borrower and
its Subsidiaries as of the respective dates thereof and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the interim
statements) to normal year-end audit adjustments.
 
(ii) Accuracy of Financial Statements.  Neither the Borrower nor any Subsidiary
of the Borrower has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Statements or in the notes
thereto, and except as disclosed therein there are no unrealized or anticipated
losses from any commitments of the Borrower or any Subsidiary of the Borrower
which may cause a Material Adverse Change.  Since December 31, 2011, no Material
Adverse Change has occurred.
 
6.1.7 Margin Stock.
 
  None of the Loan Parties (other than Hallador) or any Subsidiaries of any such
Loan Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System).  No part of the proceeds of any Loan has been or will
be used, immediately, incidentally or ultimately, to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock or which is inconsistent with the provisions of the
regulations of the Board of Governors of the Federal Reserve System.  None of
the Loan Parties (other than Hallador) or any Subsidiary of any such Loan Party
holds or intends to hold margin stock in such amounts that more than 25% of the
reasonable value of the assets of any such Loan Party or Subsidiary of any such
Loan Party are or will be represented by margin stock.
 
6.1.8 Full Disclosure.
 
  Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading.  There is no fact known to any Loan Party
(other than Hallador) which materially adversely affects the business, property,
assets, financial condition, or results of operations of any such Loan Party or
Subsidiary of any such Loan Party which has not been set forth in this Agreement
or in the certificates, statements, agreements or other documents furnished in
writing to the Administrative Agent and the Lenders prior to or at the date
hereof in connection with the transactions contemplated hereby.
 
6.1.9 Taxes.
 
  All material federal, state, local and other tax returns required to have been
filed with respect to each Loan Party (other than Hallador) and each Subsidiary
of each such Loan Party have been filed, and payment or adequate provision has
been made for the payment of all taxes, fees, assessments and other governmental
charges which have or may become due pursuant to said returns or to assessments
received, except to the extent that such taxes, fees, assessments and other
charges are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made.
 
6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc.
 
  No Loan Party (other than Hallador) and no Subsidiary of each such Loan Party
owns or possesses any material patents, trademarks, service marks, trade names,
or copyrights.  Each Loan Party (other than Hallador) owns or possesses all the
material licenses, registrations, franchises, permits and rights necessary to
own and operate its properties and to carry on its business as presently
conducted and planned to be conducted by such Loan Party or Subsidiary, without
known possible, alleged or actual conflict with the rights of others.
 
6.1.11 Liens in the Collateral.
 
  The Liens in all material Collateral granted to the Administrative Agent for
the benefit of the Lenders pursuant to the Collateral Assignment, the Pledge
Agreement, the Security Agreement and the Mortgages (collectively, the
"Collateral Documents") constitute and will continue to constitute first
priority perfected Liens subject to Permitted Liens.  All filing fees and other
expenses in connection with the perfection of such Liens have been or will be
paid by the Borrower.
 
6.1.12 Insurance.
 
  The properties of each Loan Party (other than Hallador) and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries. Each Loan Party
(other than Hallador) has taken all actions required under the Flood Laws and/or
requested by the Administrative Agent to assist in ensuring that each Lender is
in compliance with the Flood Laws applicable to the Collateral, including, but
not limited to, providing the Administrative Agent with the address and/or GPS
coordinates of each structure located upon any real property that will be
subject to a mortgage in favor of the Administrative Agent, for the benefit of
the Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral.
 
6.1.13 ERISA Compliance.
 
  (i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws.  To the best
knowledge of Borrower, each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS or an application for such a letter will be submitted or is
currently being processed by the IRS with respect thereto, and nothing has
occurred which would prevent, or cause the loss of, such
qualification.  Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
 
(ii)           No ERISA Event has occurred or is reasonably expected to occur;
(a) no Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Plan's assets, determined in
accordance with the assumptions used for funding the Plan for the applicable
plan year); (b) neither Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (c) neither Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(d) neither Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 4212(c) of ERISA.
 
6.1.14 Environmental Matters.
 
  Except for those items described on Schedule 6.1.14, none of which items,
individually or collectively, could be reasonably expected to result in a
Material Adverse Change:
 
(i) None of the Loan Parties (other than Hallador) has received any
Environmental Complaint, whether directed or issued to any such Loan Party or
relating or pertaining to activities undertaken by any prior owner, operator or
occupant of the Real Property, which would result in a Material Adverse Change,
and has no reason to believe that it might receive an Environmental Complaint
that would result in a Material Adverse Change.
 
(ii) No activity of any Loan Party (other than Hallador) at the Real Property is
being conducted in violation of any Environmental Law or Required Environmental
Permit, which such activity would result in a Material Adverse Change, and to
the knowledge of any such Loan Party, no activity of any prior owner, operator
or occupant of the Real Property has caused an on-going violation of any
Environmental Law, which such activity would result in a Material Adverse
Change.
 
(iii) There are no Regulated Substances present on, in, under, or emanating
from, or, to any such Loan Party's knowledge, emanating to, the Real Property or
any portion thereof which result in Contamination, which such Contamination
would result in a Material Adverse Change.
 
(iv) Each Loan Party (other than Hallador) has all Required Environmental
Permits, the absence of which would result in a Material Adverse Change, and all
such Required Environmental Permits are in full force and effect.
 
(v) Each Loan Party (other than Hallador) has submitted to an Official Body
and/or maintains, as appropriate, all Required Environmental Notices where the
failure to submit and/or maintain such Required Environmental Notices would
result in a Material Adverse Change.
 
(vi) No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks located on the Real Property
contain or use, except in compliance with Environmental Laws and Required
Environmental Permits, Regulated Substances or otherwise are operated or
maintained except in compliance with Environmental Laws and Required
Environmental Permits where such failure to contain, or the use of, Regulated
Substances or the noncompliance with Environmental Laws or Required
Environmental Permits, would result in a Material Adverse Change.  To the
knowledge of each Loan Party (other than Hallador), no structures, improvements,
equipment, fixtures, impoundments, pits, lagoons or aboveground or underground
storage tanks of prior owners, operators or occupants of the Real Property
contained or used, except in compliance with Environmental Laws, Regulated
Substances or otherwise were operated or maintained by any such prior owner,
operator or occupant except in compliance with Environmental Laws where such
failure to contain, or the use of, Regulated Substances or the noncompliance
with Environmental Laws or Required Environmental Permits, would result in a
Material Adverse Change.
 
(vii) To the knowledge of each Loan Party (other than Hallador), no facility or
site to which any such Loan Party, either directly or indirectly by a third
party, has sent Regulated Substances for storage, treatment, disposal or other
management is identified in writing or proposed in writing to be identified on
any list of contaminated properties or other properties which pursuant to
Environmental Laws are the subject of an investigation, cleanup, removal,
remediation or other response action by an Official Body where such
investigation, cleanup, removal, remediation or other response by an Official
Body would result in a Material Adverse Change.
 
(viii) No portion of the Real Property is identified in writing or, to the
knowledge of any Loan Party (other than Hallador), proposed to be identified in
writing on any list of contaminated properties or other properties which
pursuant to Environmental Laws are the subject of an investigation or
remediation action by an Official Body where such investigation or remediation
action by an Official Body would result in a Material Adverse Change, nor to the
knowledge of any such Loan Party, is any property adjoining or in the proximity
of the Real Property so identified or proposed to be identified on any such list
where such identification or proposed identification would result in an
investigation or remediation action by an Official Body that would result in a
Material Adverse Change.
 
(ix) No portion of the Real Property constitutes an Environmentally Sensitive
Area where the inclusion of such portion of the Real Property constituting an
Environmentally Sensitive Area would result in a Material Adverse Change.
 
(x) No lien or other encumbrance authorized by Environmental Laws exists against
the Real Property and none of the Loan Parties (other than Hallador) has any
reason to believe that such a lien or encumbrance may be imposed where such lien
or encumbrance would result in a Material Adverse Change.
 
6.1.15 Solvency.
 
  Each Loan Party (other than Hallador) is Solvent.  After giving effect to the
transactions contemplated by the Loan Documents on the Closing Date, including
all Indebtedness incurred thereby, the Liens granted each such Loan Party in
connection therewith and the payment of all fees related thereto, each such Loan
Party will be Solvent, determined as of the Closing Date.
 
6.1.16 Employment Matters.
 
  Each of the Loan Parties (other than Hallador) is in compliance with all
employment agreements, employment contracts, collective bargaining agreements
and other agreements among any such Loan Party and its employees (collectively,
"Labor Contracts") and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, where the failure
to comply would constitute a Material Adverse Change.  There are no outstanding
grievances, arbitration awards or appeals therefrom arising out of the Labor
Contracts or current or threatened strikes, picketing, handbilling or other work
stoppages or slowdowns at facilities of any of such Loan Parties which in any
case would constitute a Material Adverse Change.
 
6.1.17 Title to Properties.
 
  A Lien on all Real Property owned by each Loan Party (other than Hallador) has
been granted to the Administrative Agent for the benefit of the Lenders pursuant
to a Mortgage and other appropriate Security Documents, except for Real Property
acquired by a Loan Party (other than Hallador) in which a Mortgage and other
appropriate Security Documents will be executed and delivered by such Loan Party
in favor of the Administrative Agent for the benefit of the Secured Parties
within the time frames provided in Section 8.1.10 [Collateral and Additional
Collateral; Execution and Delivery of Additional Security Documents] or Section
8.2.9 [Subsidiaries, Partnerships and Joint Ventures], as applicable.  Each Loan
Party (other than Hallador) and each Subsidiary of such Loan Party has good and
sufficient title to or valid leasehold interest in all material properties,
assets and other rights that are reflected as owned or leased on its most recent
audited balance sheet, free and clear of all Liens except Permitted Liens, and
subject to the terms and conditions of the applicable leases.  All leases of
property are in full force and effect, except for those leases of property where
such failure would not result in a Material Adverse Change.
 
6.1.18 Coal Act; Black Lung Act.
 
  To the extent applicable, the Borrower, its Subsidiaries and its "related
persons" (as defined in the Coal Act) are in compliance in all material respects
with the Coal Act and none of the Borrower, its Subsidiaries or its related
persons has any liability under the Coal Act except with respect to premiums or
other payments required thereunder which have been paid when due and except to
the extent that the liability thereunder would not reasonably be expected to
result in a Material Adverse Change.  The Loan Parties (other than Hallador) are
in compliance in all material respects with the Black Lung Act, and none of the
Loan Parties (other than Hallador) has any liability under the Black Lung Act
except with respect to premiums, contributions or other payments required
thereunder which have been paid when due and except to the extent that the
liability thereunder would not reasonably be expected to result in a Material
Adverse Change.
 
6.1.19 Bonding Capacity.
 
  After giving effect to the transactions contemplated by the Loan Documents,
the Borrower has a sufficient mine bonding capacity to conduct its operations as
projected in accordance with the financial projections of the Borrower and its
Subsidiaries provided to the Administrative Agent.
 
6.1.20 Permit Blockage.
 
  No Loan Party (other than Hallador) has been barred for a period in excess of
fourteen (14) consecutive days from receiving surface mining or underground
mining permits pursuant to the permit block provisions of the Surface Mining
Control and Reclamation Act, 30 U.S.C. §§ 1201 etseq., and the regulations
promulgated thereto, or any corresponding state laws or regulations.
 
6.1.21 Mining Property.
 
   The Borrower owns or has an interest in all Real Property (whether owned or
leased) as necessary for the mining operations and related operations and
activities of the Borrower as currently conducted.  Neither Borrower nor any of
its Affiliates will directly or indirectly enter into any transaction with
Hallador or any of its Affiliates (other than the Loan Parties) with respect to
any Real Property (whether owned or leased) which is used or useful in the
mining operations and related operations and activities of the Borrower, except
as may be entered into after the Closing Date and for transactions that are
consistent with the Borrower’s ordinary course of business and that are
undertaken upon fair and reasonable terms fully disclosed to the Administrative
Agent and no less favorable than would be obtained in a comparable arms-length
transaction with a non-Affiliate.
 
6.2 Updates to Schedules.
 
  Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower shall promptly provide the Administrative Agent in writing with such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same; provided, however, that (i) Schedules 1.1(R), 6.1.1, and
6.1.2 shall not be deemed to have been amended, modified or superseded by any
such correction or update, nor shall any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured thereby, unless and until the Administrative Agent, in its
sole and absolute discretion, shall have accepted in writing such revisions or
updates to such Schedules and (ii) all remaining Schedules shall not be deemed
to have been amended, modified or superseded by any such correction or update,
nor shall any breach of warranty or representation resulting from the inaccuracy
or incompleteness of any such Schedule be deemed to have been cured thereby,
unless and until the Required Lenders, in their sole and absolute discretion,
shall have accepted in writing such revisions or updates to such Schedule.
 
7.           CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
 
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:
 
7.1 First Loans and Letters of Credit.
 
7.1.1 Deliveries.
 
  On the Closing Date, the Administrative Agent shall have received each of the
following in form and substance satisfactory to the Administrative Agent:
 
(i)  A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that such Loan Party is in compliance with each
of its respective representations, warranties, covenants and conditions
hereunder, or in the case of Hallador, under this Agreement and the Guaranty,
and no Event of Default or Potential Default exists and no Material Adverse
Change has occurred and no material litigation exists since December 31, 2011.
 
(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized or qualified to do business.
 
(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral.
 
(iv) A written opinion of counsel for the Loan Parties, dated the Closing Date
and as to the matters set forth in Schedule 7.1.1.
 
(v) Evidence that adequate insurance, including flood insurance, if applicable,
required to be maintained under this Agreement is in full force and effect, with
additional insured, mortgagee and lender loss payable special endorsements
attached thereto in form and substance satisfactory to the Administrative Agent
and its counsel naming the Administrative Agent as additional insured, mortgagee
and lender loss payee, and evidence that the Loan Parties have taken all actions
required under the Flood Laws and/or requested by the Administrative Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, but not limited to, providing the
Administrative Agent with the address and/or GPS coordinates of each structure
on any real property that will be subject to a mortgage in favor of the
Administrative Agent, for the benefit of the Lenders, and, to the extent
required, obtaining flood insurance for such property, structures and contents
prior to such property, structures and contents becoming Collateral.
 
(vi) A duly completed closing date compliance certificate dated as of the
Closing Date, signed by an Authorized Officer of Borrower which includes
satisfactory evidence that the ratio of Consolidated Funded Debt of the Borrower
to Consolidated EBITDA as of June 30, 2012 does not exceed 2.75 to 1.00;
 
(vii) All material consents, approvals and licenses required to effectuate the
transactions contemplated hereby.
 
(viii) All lessor consents allowing for, among other things, a Lien to be
obtained upon any lease of the Borrower of the Real Property, from the lessors
of such lease, as required by the Administrative Agent, in its sole discretion,
to have such consents, which such consents shall be in form and substance
acceptable to the Administrative Agent (the "Lessor Consents").
 
(ix) (xiii) To permit the refinancing by the Lenders of the loans outstanding
under the 2008 Credit Agreement, (1) the Borrower shall request Loans in an
amount sufficient to refinance the loans under the 2008 Credit Agreement by
delivering to the Administrative Agent an appropriately completed irrevocable
Loan Request not later than 11:00 a.m., on the first Borrowing Date (which shall
be the Closing Date) pursuant to which Loans (to which the Base Rate Option
applies) are requested; and (2) contemporaneously with the execution and
effectiveness of this Agreement and utilizing a portion of the proceeds of the
Loans, the Borrower shall pay in full all amounts outstanding under the 2008
Credit Agreement, including all unpaid principal, interest, breakage fees and
all other fees and charges thereunder in order to accomplish the amendment and
restatement thereof as of the Closing Date.  Each Lender that was a bank under
the 2008 Credit Agreement, by execution of this Agreement, waives all notice of
prepayment of loans and all notice of termination of the commitments under the
2008 Credit Agreement, and consents to such termination and prepayment.  In the
event that the Borrower submits a Loan Request hereunder, then the Borrower
agrees to indemnify the Lenders for any and all liabilities, losses, or expenses
arising therefrom in accordance with the standards set forth in Section 5.10
[Indemnity], regardless of whether this Agreement has become effective.
 
(x) A Lien search in acceptable scope and with acceptable results.
 
(xi) Evidence that after giving effect to the transactions contemplated by the
Loan Documents, the Borrower has a sufficient mine bonding capacity to conduct
its operations as projected in accordance with the financial projections of the
Borrower and its Subsidiaries provided to the Administrative Agent.
 
(xii) Evidence that all of Required Mining Permits are in full force and effect
in accordance with their terms.
 


 
(xiii) Audited financial statements of Hallador for the fiscal year ended
December 31, 2011, prepared in accordance with GAAP and consolidating schedules
for the balance sheet, statement of income, retained earnings and cash flow of
the Borrower certified (subject to normal year-end audit adjustments and without
footnotes) by the Chief Executive Officer, President or Chief Financial Officer
of the Borrower as having been prepared in accordance with GAAP, all as more
fully described in Section 8.3.2 [Annual Financial Statements].
 
(xiv) The projected financial projections (including balance sheets and
statements of operations and cash flows) of the Borrower for each fiscal year
from 2012 through 2017, which shall be satisfactory to the Administrative Agent
(including all assumptions).
 
(xv) The Chief Executive Officer President or Chief Financial Officer of each
Loan Party, acting in their capacities as such officers, shall have delivered a
certificate in form and substance satisfactory to the Administrative Agent as to
the capital adequacy and solvency of each Loan Party after giving effect to the
transactions contemplated hereby.
 
(xvi) A review of the amount and nature of all tax, ERISA, employee retirement
benefit, environmental and all other contingent liabilities to which the Loan
Parties may be subject.
 
(xvii) Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.
 
7.1.2 Payment of Fees.
 
  The Borrower shall have paid all fees and expenses payable on or before the
Closing Date or arranged for funding of such fees and expenses out of the
proceeds of the initial Loans.
 
7.2 Each Loan or Letter of Credit.
 
  At the time of making any Loans or issuing, extending or increasing any
Letters of Credit and after giving effect to the proposed extensions of
credit:  the representations, warranties and covenants of the Loan Parties shall
then be true and no Event of Default or Potential Default shall have occurred
and be continuing; the making of the Loans or issuance, extension or increase of
such Letter of Credit shall not contravene any Law applicable to any Loan Party
or Subsidiary of any Loan Party or any of the Lenders; and the Borrower shall
have delivered to the Administrative Agent a duly executed and completed Loan
Request or to the Issuing Lender an application for a Letter of Credit, as the
case may be.
 
8.           COVENANTS
 
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:
 
8.1 Affirmative Covenants.
 
8.1.1 Preservation of Existence, Etc.
 
  Each Loan Party shall, and each Loan Party (other than Hallador) shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] or where
failure to do so would not result in a Material Adverse Effect.
 
8.1.2 Payment of Liabilities, Including Taxes, Etc.
 
  Each Loan Party shall, and each Loan Party (other than Hallador) shall cause
each of its Subsidiaries to, duly pay and discharge all liabilities to which it
is subject or which are asserted against it, promptly as and when the same shall
become due and payable, including all taxes, assessments and governmental
charges upon it or any of its properties, assets, income or profits, prior to
the date on which penalties attach thereto, except to the extent that such
liabilities, including taxes, assessments or charges, are being contested in
good faith and by appropriate and lawful proceedings diligently conducted and
for which such reserve or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.
 
8.1.3 Maintenance of Insurance.
 
  Each Loan Party shall, and each Loan Party (other than Hallador) shall cause
each of its Subsidiaries to, insure its properties and assets against loss or
damage by fire and such other insurable hazards as such assets are commonly
insured (including fire, extended coverage, property damage, workers'
compensation and public liability) and against other risks (including errors and
omissions) in such amounts as similar properties and assets are insured by
prudent companies in similar circumstances carrying on similar businesses, and
with reputable and financially sound insurers, including self-insurance to the
extent customary, all as reasonably determined by the Administrative Agent.  The
Loan Parties shall comply with the covenants and provide the endorsement set
forth on Schedule 8.1.3 relating to property and related insurance policies
covering the Collateral.  Each Loan Party shall take all actions required under
the Flood Laws and/or requested by the Administrative Agent to assist in
ensuring that each Lender is in compliance with the Flood Laws applicable to the
Collateral, including, but not limited to, providing the Administrative Agent
with the address and/or GPS coordinates of each structure on any real property
that will be subject to a mortgage in favor of the Administrative Agent, for the
benefit of the Lenders, and, to the extent required, obtaining flood insurance
for such property, structures and contents prior to such property, structures
and contents becoming Collateral, and thereafter maintaining such flood
insurance in full force and effect for so long as required by the Flood Laws.
 
8.1.4 Maintenance of Properties and Leases.
 
  Each Loan Party shall, and each Loan Party (other than Hallador) shall cause
each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.
 
8.1.5 Visitation Rights.
 
  Each Loan Party shall, and each Loan Party (other than Hallador) shall cause
each of its Subsidiaries to, permit any of the officers or authorized employees
or representatives of the Administrative Agent or any of the Lenders to visit
and inspect any of its properties and to examine and make excerpts from its
books and records and discuss its business affairs, finances and accounts with
its officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrower and the Administrative Agent with reasonable notice prior to any visit
or inspection.  In the event any Lender desires to conduct such visit or
inspection of any Loan Party, such Lender shall make a reasonable effort to
conduct such visit or inspection contemporaneously with any audit to be
performed by the Administrative Agent and such visits or inspections shall be
subject to customary safety procedures.
 
8.1.6 Keeping of Records and Books of Account.
 
  The Borrower shall, and shall cause each Subsidiary of the Borrower to,
maintain and keep proper books of record and account which enable the Borrower
and its Subsidiaries to issue financial statements in accordance with GAAP and
as otherwise required by applicable Laws of any Official Body having
jurisdiction over the Borrower or any Subsidiary of the Borrower, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.
 
8.1.7 Compliance with Laws; Use of Proceeds.
 
  Each Loan Party shall, and each Loan Party (other than Hallador) shall cause
each of its Subsidiaries to, comply with all applicable Laws, including all
Environmental Laws, in all material respects; provided that it shall not be
deemed to be a violation of this Section 8.1.7 if any failure to comply with any
Law would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would constitute a
Material Adverse Change.  The Loan Parties will use the Letters of Credit and
the proceeds of the Loans only in accordance with Section 2.8 [Use of Proceeds]
and as permitted by applicable Law.  Without limiting the generality of the
foregoing, the Loan Parties shall maintain adequate allowances on its books in
accordance with GAAP for (i) future costs associated with any lung disease claim
alleging pneumoconiosis or silicosis or arising out of exposure or alleged
exposure to coal dust or the coal mining environment, (ii) future costs
associated with retiree and health care benefits, (iii) future costs associated
with reclamation of disturbed acreage, removal of facilities and other closing
costs in connection with its mining activities and (iv) future costs associated
with other potential environmental liabilities.
 
8.1.8 Further Assurances.
 
  Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Administrative Agent's Lien on and Prior Security Interest in
the Collateral and all other real and personal property of the Loan Parties
whether now owned or hereafter acquired as a continuing first priority perfected
Lien, subject only to Permitted Liens, and shall do such other acts and things
as the Administrative Agent in its sole discretion may deem necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the Loan Documents and to exercise and enforce its rights and
remedies thereunder with respect to the Collateral.
 
8.1.9 Anti-Terrorism Laws.
 
  None of the Loan Parties is or shall be (i) a Person with whom any Lender is
restricted from doing business under Executive Order No. 13224 or any other
Anti-Terrorism Law, (ii) engaged in any business involved in making or receiving
any contribution of funds, goods or services to or for the benefit of such a
Person or in any transaction that evades or avoids, or has the purpose of
evading or avoiding, the prohibitions set forth in any Anti-Terrorism Law, or
(iii) otherwise in violation of any Anti-Terrorism Law.  The Loan Parties shall
provide to the Lenders any certifications or information that a Lender requests
to confirm compliance by the Loan Parties with Anti-Terrorism Laws.
 
8.1.10 Collateral and Additional Collateral; Execution and Delivery of
Additional and Ancillary Security Documents.
 
 (i) Pursuant to the Loan Documents, the Loan Parties shall grant, or cause to
be granted, to the Administrative Agent, for the benefit of the Lenders, a first
priority security interest in and lien on, subject only to Permitted Liens
(A) all Collateral, including (i) all capital stock and equity interests owned
by the Loan Parties (other than Hallador), but only up to 65% of the capital
stock or equity interests of any Foreign Subsidiaries, (ii) Hallador's equity
interest in the Borrower, and (iii) all of the other assets of the Loan Parties
(other than Hallador) including all accounts, inventory, as-extracted
collateral, fixtures, equipment, investment property, instruments, chattel
paper, general intangibles, coal reserves, methane gas reserves, coal bed
methane reserves, mineral rights, owned and leased Real Property, leasehold
interests, patents and trademarks of each such Loan Parties and (B) all other
assets of the Loan Parties (other than Hallador), whether owned on the Closing
Date or subsequently acquired;
 
(ii) Without limiting the generality of the foregoing, each applicable Loan
Party (other than Hallador) which owns or leases any real property shall
promptly, but in any event within six months of acquiring or leasing such real
property, execute and deliver any and all Mortgages substantially in the form of
Exhibit 1.1(M) hereof, other Security Documents and Ancillary Security Documents
reasonably requested by the Agent to grant a first priority Lien (subject only
to Permitted Liens), and with respect to any leased Real Property, any Lessor
Consents that the Administrative Agent reasonably requests, in such Loan Party's
interest in such real property (other than Excluded Collateral) in favor of the
Administrative Agent, for the ratable benefit of the Lenders, as security for
the Obligations.  In furtherance of the foregoing, the Loan Parties shall
diligently cooperate with and assist, at their own expense, the Administrative
Agent in procuring any and all Mortgages, Security Documents, Ancillary Security
Documents and Lessor Consents.  Each Loan Party (other than Hallador) hereby
appoints any officer or agent of the Administrative Agent as its true and lawful
attorney, for it and in its name, place and stead, to make, execute, deliver,
and cause to be recorded or filed any or all such Mortgages, deeds of trust,
assignments, pledges, security interests, financing statements and additional
documents and agreements relating thereto, granting unto said attorney full
power to do any and all things said attorney may consider reasonably necessary
or appropriate to be done with respect to the Mortgages as fully and effectively
as such Loan Party might or could do, and hereby ratifying and confirming all
its said attorney shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable for the
terms of this Agreement and all transactions hereunder.  All reasonable
out-of-pocket costs and expenses incurred by the Administrative Agent in
connection with the exercise of the rights under this Section 8.1.10(ii) shall
be paid by the Loan Parties on demand of the Administrative Agent.  The Loan
Parties, the Lenders and the Administrative Agent agree that without any further
action on the part of any of them, upon execution and/or delivery, the
Mortgages, other Security Documents, the Ancillary Security Documents and Lessor
Consents shall become Loan Documents and the assets that are subject to the
Mortgages and the other Security Documents shall become collateral for the
Obligations.
 
         8.1.11 Maintenance of Coal Supply Agreements and Material Contracts.
 
       Each Loan Party shall maintain and materially comply with the terms and
conditions of all coal supply agreements and material agreement or contract, the
nonperformance of which would reasonably be expected to result in a Material
Adverse Change.
 
        8.1.12 Maintenance of Licenses, Etc.
 
       Each Loan Party shall maintain in full force and effect all licenses,
franchises, permits and other authorizations necessary for the ownership and
operation of its properties and business if the failure so to maintain the same
would constitute a Material Adverse Change.
 
        8.1.13 Maintenance of Permits.
 
        Each Loan Party shall maintain all Required Mining Permits in full force
and effect in accordance with their terms.
 
            8.1.14 Post Closing Real Property Issues.
 
       Within thirty days of the Closing Date, the Loan Parties shall:
 
(i) Deliver (a) a fully executed amendment (the “Insured Sullivan County
Amendment”) to the Mortgage recorded in the Sullivan County, Indiana Recorder’s
Office at Instrument 2008003808, as amended (collectively, the “Insured Sullivan
County Mortgage”), that encumbers any Real Property in Sullivan County, Indiana
in which any of the Loan Parties (other than Hallador) owns a fee or easement
interest that is not encumbered by the Insured Sullivan County Mortgage and (b)
a newly issued title policy in favor of the Administrative Agent for the benefit
of the Lenders insuring that the Insured Sullivan County Mortgage, as amended by
the Insured Sullivan County Amendment, constitutes a valid first priority Lien;
 
(ii) Deliver a fully executed amendment to the Mortgage recorded in the Sullivan
County, Indiana Recorder’s Office at Instrument 2009000415, as amended
(collectively, the “Uninsured Sullivan County Mortgage”), that encumbers any
Real Property in Sullivan County, Indiana, in which any of the Loan Parties
(other than Hallador) owns a leasehold interest that is not encumbered by the
Uninsured Sullivan County Mortgage;
 
(iii) Deliver a fully executed amendment to the Mortgage recorded in the
Vermillion County, Illinois Recorder’s Office at Instrument 11-03149, as amended
(collectively, the “Uninsured Vermillion County Mortgage”), that encumbers any
Real Property in Vermillion County, Indiana, in which any of the Loan Parties
(other than Hallador) owns a leasehold interest that is not encumbered by the
Uninsured Vermillion County Mortgage;
 
(iv) Deliver (a) a fully executed Mortgage  (the “Insured Vermillion County
Mortgage”) that encumbers any Real Property in Vermillion County, Illinois in
which any of the Loan Parties owns a fee interest that is not encumbered by the
Uninsured Vermillion County Mortgage and (b) a newly issued title policy in
favor of the Administrative Agent for the benefit of the Lenders insuring that
the Insured Vermillion County Mortgage constitutes a valid first priority Lien;
and
 
(v) A written opinion of Illinois counsel for the Loan Parties as to the matters
set forth in Schedule 7.1.1, in form and substance satisfactory to the
Adminsitrative Agent.
 

 
 

--------------------------------------------------------------------------------

 

8.2 Negative Covenants.
 
8.2.1 Indebtedness.
 
  Each of the Loan Parties (other than Hallador) shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:
 
(i) Indebtedness under the Loan Documents;
 
(ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1;
 
(iii) Capitalized and operating leases;
 
(iv) Indebtedness secured by Purchase Money Security Interests not exceeding
$1,000,000 outstanding (in the aggregate) at any time;
 
(v) Indebtedness of a Loan Party (other than Hallador) to another Loan Party
which is subordinated pursuant to the Intercompany Subordination Agreement, and
Hallador Subordinated Debt; and
 
(vi) Any (i) Lender Provided Interest Rate Hedge, (ii) other Interest Rate Hedge
approved by the Administrative Agent or (iii) Indebtedness under any Other
Lender Provided Financial Services Product;
 
(vii) Guaranties permitted under Section 8.2.3 [Guaranties];
 
(viii) Indebtedness representing deferred compensation to employees incurred in
the ordinary course of business;
 
(ix) Indebtedness to current or former officers, directors, employees, their
respective estates, spouses, or former spouses to finance the purchase or
redemption of equity interests in Hallador in aggregate amount not to exceed
$500,000 outstanding in the aggregate at any time;
 
(x) Indebtedness in respect of netting services, automated clearinghouse
arrangements, overdraft protections, and similar arrangements, in each case in
connection with deposit accounts incurred in the ordinary course;
 
(xi) Indebtedness consisting of the financing of insurance premiums arising in
the ordinary course of business;
 
(xii) Indebtedness incurred in respect of warehouse receipts or similar
instruments issued or created in the ordinary course of business;
 
(xiii) Indebtedness assumed in connection with the Jarvis Acquisition in an
amount not to exceed $900,000;
 
(xiv) Indebtedness incurred and/or assumed in connection with a Permitted
Acquisition (other than the Jarvis Acquisition) in an amount not to exceed
$1,000,000 for each such Permitted Acquisition and $5,000,000 in the aggregate
for all such Permitted Acquisitions;
 
(xv) Obligations in respect of performance, bid, appeal, and surety bonds and
performance and completion guarantees and similar obligations provided by the
Loan Parties; and
 
(xvi) Other unsecured Indebtedness or subordinated debt of the Loan Parties in
an aggregate amount outstanding not to exceed $2,500,000.
 
8.2.2 Liens.
 
  Each of the Loan Parties (other than Hallador) shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.
 
8.2.3 Guaranties.
 
  Each of the Loan Parties (other than Hallador) shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for Guaranties of Indebtedness of the Loan Parties permitted hereunder.
 
8.2.4 Loans and Investments.
 
  Each of the Loan Parties (other than Hallador) shall not, and shall not permit
any of its Subsidiaries to, at any time make or suffer to remain outstanding any
loan or advance to, or purchase, acquire or own any stock, bonds, notes or
securities of, or any partnership interest (whether general or limited) or
limited liability company interest in, or any other investment or interest
in, or make any capital contribution to, any other Person, or agree, become or
remain liable to do any of the foregoing, except:
 
(i) trade credit extended on usual and customary terms in the ordinary course of
business;
 
(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;
 
(iii) Permitted Investments
 
(iv) loans, advances and investments in other Loan Parties (other than
Hallador);
 
(v) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
 
(vi) investments not to exceed $5,000,000 at any time outstanding, consisting of
promissory notes and other noncash consideration received in connection with the
disposition of property otherwise permitted under this Agreement;
 
(vii) advances of payroll payments to employees in the ordinary course of
business; and
 
(viii) other investments made after the date of this Agreement in an aggregate
amount not to exceed $2,500,000.
 
8.2.5 Dividends and Related Distributions; Hallador Subordinated Debt Payments.
 
  Each of the Loan Parties (other than Hallador) shall not, and shall not permit
any of its Subsidiaries to, make or pay, or agree to become or remain liable to
make or pay, any dividend or other distribution of any nature (whether in cash,
property, securities or otherwise) on account of or in respect of its shares of
capital stock, partnership interests or limited liability company interests on
account of the purchase, redemption, retirement or acquisition of its shares of
capital stock (or warrants, options or rights therefor), partnership interests
or limited liability company interests, except (i) dividends or other
distributions payable to another Loan Party (other than Hallador), (ii)
Permitted Tax Distributions; provided that the Loan Parties provide the
Administrative Agent with reasonable information setting forth the amount of
each such Permitted Tax Distribution, (iii) other dividends or distributions to
the owners of the Borrower in the amount of up to $3,100,000 payable in each
fiscal year, provided, that prior to and immediately after making such dividends
or distributions, the Borrower shall certify: (a) that it shall be in pro forma
compliance with the covenant contained in Section 8.2.16 [Maximum Leverage
Ratio] by delivering at least five (5) Business Days prior to such dividend or
distribution a calculation evidencing such compliance, except that for the sole
purpose of measuring such pro forma compliance, the maximum ratio set forth in
Section 8.2.16 [Maximum Leverage Ratio] shall be deemed to be reduced by 0.25
such that the required ratio shall be less than or equal to 2.50 to 1.00, (b)
that the amount of Availability shall not be less than $20,000,000 and (c) there
shall exist no Event of Default.  The Borrower shall not make or pay any
principal payments with respect to the Hallador Subordinated Debt, except
principal payments in an amount not to exceed $2,500,000 per calendar year,
provided, that prior to and immediately after making any such principal payment,
the Borrower shall certify: (a) that it shall be in pro forma compliance with
the covenant contained in Section 8.2.16 [Maximum Leverage Ratio] by delivering
at least five (5) Business Days prior to such payment of principal a calculation
evidencing such compliance, except that for the sole purpose of measuring such
pro forma compliance, the maximum ratio set forth in Section 8.2.16 [Maximum
Leverage Ratio] shall be deemed to be reduced by 0.25 such that the required
ratio shall be less than or equal to 2.50 to 1.00, (b) that the amount of
Availability shall not be less than $20,000,000 and (c) there shall exist no
Event of Default.
 
8.2.6 Liquidations, Mergers, Consolidations, Acquisitions.
 
  Each of the Loan Parties shall not, and each Loan Party (other than Hallador)
shall not permit any of its Subsidiaries to, dissolve, liquidate or wind-up its
affairs, or become a party to any merger or consolidation, or acquire by
purchase, lease or otherwise all or substantially all of the assets or capital
stock of any other Person; provided that:
 
(1)           any such Loan Party other than the Borrower may consolidate or
merge into another Loan Party which is wholly-owned by one or more of the other
Loan Parties,
 
(2)           the Borrower or any such Loan Party may acquire the assets as
contemplated in connection with the Jarvis Coal Acquisition and any such Loan
Party may acquire, whether by purchase or by merger, (A) all of the ownership
interests of another Person or (B) substantially all of assets of another Person
or of a business or division of another Person (each, including the Jarvis
Acquisition a "Permitted Acquisition"), provided that each of the following
requirements is met for each Permitted Acquisition:
 
(i) if the Loan Parties are acquiring the ownership interests in such Person,
such Person shall execute a Guarantor Joinder and join this Agreement as a
Guarantor pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] on or before the date of such Permitted Acquisition;
 
(ii) the Loan Parties, such Person and its owners, as applicable, shall grant
Liens in the assets of or acquired from and stock or other ownership interests
in such Person and otherwise comply with Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures] on or before the date of such Permitted
Acquisition;
 
(iii) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition;
 
(iv) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired shall comply with Section 8.2.10
[Continuation of or Change in Business];
 
(v) no Potential Default or Event of Default shall exist immediately prior to
and immediately after giving effect to such Permitted Acquisition;
 
(vi) the Borrower shall demonstrate that it will be in pro forma compliance with
the covenant contained in Section 8.2.16 [Maximum Leverage Ratio] for the four
quarter period immediately after giving effect to such Permitted Acquisition by
delivering at least five (5) Business Days prior to such Permitted Acquisition a
calculation evidencing such compliance, except that for the sole purpose of
measuring such pro forma compliance, the maximum ratio set forth in Section
8.2.16 [Maximum Leverage Ratio] shall be deemed to be reduced by 0.25 such that
the required ratio shall be less than or equal to 2.50 to 1.00;
 
(vii) the Consideration paid by the Loan Parties for such Permitted Acquisition
and all other Permitted Acquisitions made during the period after the Closing
Date and the date of such Permitted Acquisition but excluding the Consideration
paid for the Jarvis Acquisition shall not exceed $25,000,000;
 
(viii) the Borrower shall demonstrate that immediately after giving effect to
such Permitted Acquisition that the amount of Availability shall not be less
than $20,000,000; and
 
(ix) the Loan Parties shall deliver to the Administrative Agent at least five
(5) Business Days before such Permitted Acquisition copies of any agreements
entered into or proposed to be entered into by such Loan Parties in connection
with such Permitted Acquisition and shall deliver to the Administrative Agent
such other information about such Person or its assets as the Administrative
Agent may reasonably require.
 
8.2.7 Dispositions of Assets or Subsidiaries.
 
  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (including sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests of a
Subsidiary of such Loan Party) which are, or would become, Collateral under any
of the Loan Documents, except:
 
(i) transactions involving the sale of inventory in the ordinary course of
business;
 
(ii) any sale, transfer or lease of assets in the ordinary course of business
which are obsolete or no longer necessary or required in the conduct of such
Loan Party's or such Subsidiary's business, including the sale, transfer or
exchange of any owned or leased Real Property, or the election by the Borrower
to terminate or to allow to expire the leases of any Real Property, that the
Borrower has determined is not necessary or feasible for use in its mining
operations;
 
(iii) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased; provided such
substitute assets are subject to the Lenders' Prior Security Interest (subject
to Permitted Liens);
 
(iv) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased; provided such
substitute assets are subject to the Lenders' Prior Security Interest (subject
to Permitted Liens);
 
(v) disposition of assets acquired in a Permitted Acquisition, within 270 days
of such Permitted Acquisition, that are not necessary or required in the conduct
of such Loan Party’s business; or
 
(vi) any sale, transfer or lease of assets (other than Hallador's member or
equity interest in the Borrower), the aggregate amount of which does not exceed
$7,500,000, other than those specifically excepted pursuant to clauses (i)
through (v) above.
 
8.2.8 Affiliate Transactions.
 
  Each of the Loan Parties shall not, and shall not permit any of its
Subsidiaries to, enter into or carry out any transaction with any Affiliate of
any Loan Party (including purchasing property or services from or selling
property or services to, any Affiliate of any Loan Party) unless such
transaction is not otherwise prohibited by this Agreement, is entered into in
the ordinary course of business upon fair and reasonable arm's-length terms and
conditions which are fully disclosed to the Administrative Agent and is in
accordance with all applicable Law.
 
8.2.9 Subsidiaries, Partnerships and Joint Ventures.
 
  Each of the Loan Parties (other than Hallador) shall not, and shall not permit
any of its Subsidiaries to own or create directly or indirectly any Subsidiaries
other than (i) any Subsidiary which has joined this Agreement as Guarantor on
the Closing Date; and (ii) any Subsidiary formed or acquired (as permitted
hereunder) after the Closing Date which joins this Agreement as a Guarantor by
delivering to the Administrative Agent (A) a signed Guarantor Joinder;
(B) documents in the forms described in Section 7.1 [First Loans and Letters of
Credit] modified as appropriate; and (C) documents necessary to grant and
perfect Prior Security Interests (subject to Permitted Liens) to the
Administrative Agent for the benefit of the Lenders in the equity interests of,
and Collateral held by, such Subsidiary.  None of the Loan Parties (other than
Hallador) shall become or agree to become a party to a Joint Venture.
 
8.2.10 Continuation of or Change in Business.
 
  Each of the Loan Parties (other than Hallador) shall not, and shall not permit
any of its Subsidiaries to, engage in any business other than the business that
such Loan Party is currently engaged in and reasonable extensions thereof, and
such Loan Party or Subsidiary shall not permit any material change in such
business.
 
8.2.11 Fiscal Year.
 
  The Borrower shall not, and shall not permit any Subsidiary of the Borrower
to, change its fiscal year from the twelve-month period beginning January 1 and
ending December 31, except with the written consent of the Administrative Agent,
such consent not to be unreasonably withheld.
 
8.2.12 Issuance of Stock.
 
  Each of the Loan Parties (other than Hallador) shall not, and shall not permit
any of its Subsidiaries to, issue any additional shares of its capital stock or
any options, warrants or other rights in respect thereof.
 
8.2.13 Changes in Organizational Documents.
 
  Each of the Loan Parties shall not, and each Loan Party (other than Hallador)
shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least ten (10) calendar
days' prior written notice to the Administrative Agent and the Lenders and, in
the event such change would be adverse to the Lenders as determined by the
Administrative Agent in its reasonable discretion, obtaining the prior written
consent of the Required Lenders.
 
8.2.14 Capital Expenditures – Allerton Mine.
 
  Each of the Loan Parties shall not, and each Loan Party shall not permit any
of its Subsidiaries to, make any payments exceeding $40,000,000 in the aggregate
on and after the Closing Date on account of Capital Expenditures relating to the
Allerton Mine unless the Loan Parties shall have entered into valid coal
production contracts providing for the delivery of at least 1,000,000 tons of
coal per year for a two year period from the Allerton Mine and copies of such
contracts shall have been delivered to the Administrative Agent and shall be in
form and substance satisfactory to the Administrative Agent.
 
8.2.15 Minimum Fixed Charge Coverage Ratio.
 
  The Loan Parties (other than Hallador) shall not permit the Fixed Charge
Coverage Ratio, calculated as of the end of each fiscal quarter for the four
fiscal quarters then ended, to be less than 1.25 to 1.0.
 
8.2.16 Maximum Leverage Ratio.
 
  The Loan Parties (other than Hallador) shall not at any time permit the
Leverage Ratio, calculated as of the end of each fiscal quarter for the four
fiscal quarters then ended, to exceed 2.75 to 1.0.
 
8.3 Reporting Requirements.
 
  The Loan Parties will furnish or cause to be furnished to the Administrative
Agent and each of the Lenders.
 
8.3.1 Quarterly Financial Statements.
 
  As soon as available and in any event within forty-five (45) calendar days
after the end of each fiscal quarter in each fiscal year, financial statements
of Borrower, consisting of a consolidated balance sheet as of the end of such
fiscal quarter and related consolidated statements of income, retained earnings
and cash flows for the fiscal quarter then ended and the fiscal year through
that date, all in reasonable detail and certified (subject to normal year-end
audit adjustments and without footnotes) by the Chief Executive Officer,
President or Chief Financial Officer of Borrower as having been prepared in
accordance with GAAP, consistently applied, and including comments on any
positive or negative variations from the Borrower's annual budget.
 
8.3.2 Annual Financial Statements.
 
  Commencing with the fiscal year ending as of December 31, 2012, as soon as
available and in any event within one hundred twenty (120) calendar days after
the end of each such fiscal year of Hallador, (i) audited financial statements
of Hallador consisting of a consolidated balance sheet as of the end of such
fiscal year, and related consolidated statements of income, retained earnings
and cash flows for the fiscal year then ended, certified by independent
certified public accountants satisfactory to the Administrative Agent and (ii)
consolidating schedules for the balance sheet, statement of income, retained
earnings and cash flow of Borrower that have been certified (subject to normal
year-end audit adjustments and without footnotes) by the Chief Executive
Officer, President or Chief Financial Officer of Borrower as having been
prepared in accordance with GAAP, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year.  The certificate or report of accountants shall be free of
qualifications (other than any consistency qualification that may result from a
change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents.  The Loan Parties shall deliver with such
financial statements and certification by their accountants a letter of such
accountants to the Administrative Agent and the Lenders substantially to the
effect that, based upon their ordinary and customary examination of the affairs
of the Loan Parties, performed in connection with the preparation of such
consolidated financial statements, and in accordance with GAAP, they are not
aware of the existence of any condition or event which constitutes an Event of
Default or Potential Default or, if they are aware of such condition or event,
stating the nature thereof.
 
8.3.3 Certificates of the Borrower and Hallador.
 
  Concurrently with the quarterly and annual financial statements of Borrower
and Hallador, as applicable furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements], a certificate (each a "Compliance Certificate")
of Hallador signed by the Chief Executive Officer, President or Chief Financial
Officer of Hallador and of Borrower signed by the President or Chief Financial
Officer of Borrower, each in the form of Exhibit 8.3.3 and such Compliance
Certificate shall include, among other things, reporting with respect to the
covenant set forth in Section 8.2.14 [Capital Expenditures – Allerton Mine].
 
8.3.4 Notices.
 
8.3.4.1 Default.  Promptly after any officer of any Loan Party has learned of
the occurrence of an Event of Default or Potential Default, a certificate signed
by an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.
 
8.3.4.2 Litigation.  Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims in excess of
$2,500,000 or which if adversely determined would constitute a Material Adverse
Change.
 
8.3.4.3 Organizational Documents.  Within the time limits set forth in
Section 8.2.13 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.
 
8.3.4.4 Erroneous Financial Information.  Immediately in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Borrower proposes to take with respect thereto.
 
8.3.4.5 ERISA Event.  Immediately upon the occurrence of any ERISA Event, notice
in writing setting forth the details thereof and the action which the Borrower
proposes to take with respect thereto.
 
8.3.4.6 Reasonableness Review – Allerton Mine.  Prior to incurring Capital
Expenditures relating to the Allerton Mine equal to or in excess of $20,000,000
after the Closing Date, an engineering report certified by an independent
engineer acceptable to the Administrative Agent setting forth a satisfactory
review (as determined by the Administrative Agent) of the Allerton Mine and an
assessment of the coal reserves located at the Allerton Mine which shall be in
form and substance satisfactory to the Administrative Agent.
 
8.3.4.7 Other Reports. Promptly upon their becoming available to the Borrower:
 
(i) Annual Budget.  The annual budget and any forecasts or projections of the
Borrower, to be supplied not later than the commencement of the current fiscal
year to which any of the foregoing may be applicable,
 
(ii) Management Letters.  Any reports including management letters submitted to
the Borrower by independent accountants in connection with any annual, interim
or special audit, and
 
(iii) Other Information.  Such other reports and information as any of the
Lenders may from time to time reasonably request.
 
9.           DEFAULT
 
9.1 Events of Default.
 
  An Event of Default shall mean the occurrence or existence of any one or more
of the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):
 
9.1.1 Payments Under Loan Documents.
 
  The Borrower shall fail to pay:  (i) any principal of any Loan (including
scheduled installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Obligation on the date on which
such payment becomes due in accordance with the terms hereof or thereof, or
(ii) any interest on any Loan, Reimbursement Obligation or Letter of Credit
Obligation or any other amount owing hereunder or under the other Loan Documents
within three (3) Business Days of the date on which such interest or other
amount becomes due in accordance with the terms hereof or thereof;
 
9.1.2 Breach of Warranty.
 
  Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;
 
9.1.3 Breach of Negative Covenants or Visitation Rights.
 
  Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.5 [Visitation Rights] or Section 8.2 [Negative
Covenants];
 
9.1.4 Breach of Other Covenants.
 
  Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty (30) days;
 
9.1.5 Defaults in Other Agreements or Indebtedness.
 
  A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $3,500,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any Indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;
 
9.1.6 Final Judgments or Orders.
 
  Any final judgments or orders for the payment of money in excess of $3,000,000
in the aggregate shall be entered against any Loan Party by a court having
jurisdiction in the premises, which judgment is not discharged, vacated, bonded
or stayed pending appeal within a period of thirty (30) days from the date of
entry;
 
9.1.7 Loan Document Unenforceable.
 
  Any of the Loan Documents shall cease to be legal, valid and binding
agreements enforceable against the party executing the same or such party's
successors and assigns (as permitted under the Loan Documents) in accordance
with the respective terms thereof or shall in any way be terminated (except in
accordance with its terms) or become or be declared ineffective or inoperative
or shall in any way be challenged or contested or cease to give or provide the
respective Liens, security interests, rights, titles, interests, remedies,
powers or privileges intended to be created thereby;
 
9.1.8 Uninsured Losses; Proceedings Against Assets.
 
  There shall occur any material uninsured damage to or loss, theft or
destruction of any of the Collateral in excess of $3,500,000 or the Collateral
or any other of the Loan Parties' or any of their Subsidiaries' assets are
attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within thirty (30) days
thereafter;
 
9.1.9 Events Relating to Plans and Benefit Arrangements.
 
  (i) An ERISA Event occurs with respect to a Plan which has resulted or could
reasonably be expected to result in liability of Borrower under Title IV of
ERISA to the Plan or the PBGC in an aggregate amount in excess of $2,500,000, or
(ii) Borrower or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $2,500,000;
 
9.1.10 Change of Control.
 
  (i) Any person or group of persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended), other than Hallador,
shall have acquired beneficial ownership of (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under said Act) 25% or
more of the voting capital stock or equity interests of the Borrower; or
(ii) within a period of twelve (12) consecutive calendar months, individuals who
were managers of the Borrower on the first day of such period shall cease to
constitute a majority of the managers of the Borrower.
 
9.1.11 Relief Proceedings.
 
  (i) A Relief Proceeding shall have been instituted against any Loan Party or
Subsidiary of a Loan Party and such Relief Proceeding shall remain undismissed
or unstayed and in effect for a period of sixty (60) consecutive days or such
court shall enter a decree or order granting any of the relief sought in such
Relief Proceeding, (ii) any Loan Party or Subsidiary of a Loan Party institutes,
or takes any action in furtherance of, a Relief Proceeding, or (iii) any Loan
Party or any Subsidiary of a Loan Party ceases to be Solvent or admits in
writing its inability to pay its debts as they mature.
 
9.2 Consequences of Event of Default.
 
9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.
 
  If an Event of Default specified under Sections 9.1.1 through 9.1.10 shall
occur and be continuing, the Lenders and the Administrative Agent shall be under
no further obligation to make Loans and the Issuing Lender shall be under no
obligation to issue Letters of Credit and the Administrative Agent may, and upon
the request of the Required Lenders, shall (i) by written notice to the
Borrower, declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrower to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and (ii) require the Borrower to, and the Borrower shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for its Obligations under the Loan Documents, an
amount equal to the maximum amount currently or at any time thereafter available
to be drawn on all outstanding Letters of Credit, and the Borrower hereby
pledges to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations; and
 
9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.
 
  If an Event of Default specified under Section 9.1.11 [Relief Proceedings]
shall occur and be continuing, the Lenders shall be under no further obligations
to make Loans hereunder and the Issuing Lender shall be under no obligation to
issue Letters of Credit and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived; and
 
9.2.3 Set-off.
 
  If an Event of Default shall have occurred and be continuing, each Lender, the
Issuing Lender, and each of their respective Affiliates and any participant of
such Lender or Affiliate which has agreed in writing to be bound by the
provisions of Section 5.3 [Sharing of Payments] is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of any Loan Party against any and all of the Obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness.  The rights of each Lender, the Issuing Lender and their
respective Affiliates and participants under this Section 9.2.3 are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Lender or their respective Affiliates and participants may
have.  Each Lender and the Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application; and
 
9.2.4 Application of Proceeds.
 
  From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 and until Payment In Full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:
 
(i) first, to reimburse the Administrative Agent and the Lenders for reasonable
out-of-pocket costs, expenses and disbursements, including reasonable attorneys'
and paralegals' fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;
 
(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Lenders or their Affiliates incurred under this Agreement or any
of the other Loan Documents or agreements evidencing Lender Provided Interest
Rate Hedges or Other Lender Provided Financial Service Products, whether of
principal, interest, fees, expenses or otherwise and to cash collateralize the
Letter of Credit Obligations, in such manner as the Administrative Agent may
determine in its discretion; and
 
(iii) the balance, if any, as required by Law.
 
10.           THE ADMINISTRATIVE AGENT
 
10.1 Appointment and Authority.
 
  Each of the Lenders and the Issuing Lender hereby irrevocably appoints PNC
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Section
10 are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lender, and neither the Borrower nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.
 
10.2 Rights as a Lender.
 
  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
"Lender" or "Lenders" shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
10.3 Exculpatory Provisions.
 
  The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
10.4 Reliance by Administrative Agent.
 
  The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
10.5 Delegation of Duties.
 
  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Section 10 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
10.6 Resignation of Administrative Agent.
 
  The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Borrower.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with approval from
the Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or
delayed.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 10.6.  Upon
the acceptance of a successor's appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 10.6).  The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent's resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and Section
11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
If PNC Bank resigns as Administrative Agent under this Section 10.6, PNC Bank
shall also resign as an Issuing Lender.  Upon the appointment of a successor
Administrative Agent hereunder, such successor shall (i) succeed to all of the
rights, powers, privileges and duties of PNC Bank as the retiring Issuing Lender
and Administrative Agent and PNC Bank shall be discharged from all of its
respective duties and obligations as Issuing Lender and Administrative Agent
under the Loan Documents, and (ii) issue letters of credit in substitution for
the Letters of Credit issued by PNC Bank, if any, outstanding at the time of
such succession or make other arrangement satisfactory to PNC Bank to
effectively assume the obligations of PNC Bank with respect to such Letters of
Credit.
 
10.7 Non-Reliance on Administrative Agent and Other Lenders.
 
  Each Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
10.8 No Other Duties, etc.
 
  Anything herein to the contrary notwithstanding, none of the other Lenders
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.
 
10.9 Administrative Agent's Fee.
 
  The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
"Administrative Agent's Fee") under the terms of a letter (the "Administrative
Agent's Letter") between the Borrower and Administrative Agent, as amended from
time to time.
 
10.10 Authorization to Release Collateral and Guarantors.
 
  The Lenders and Issuing Lenders authorize the Administrative Agent to release
(i) any Collateral consisting of assets or equity interests sold or otherwise
disposed of in a sale or other disposition or transfer permitted under this
Agreement, and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests of such Guarantor in the Borrower are sold
or otherwise disposed of or transferred to persons other than Loan Parties or
Subsidiaries of the Loan Parties in a transaction permitted under this
Agreement.
 
10.11 No Reliance on Administrative Agent's Customer Identification Program.
 
  Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
 
11.           MISCELLANEOUS
 
11.1 Modifications, Amendments or Waivers.
 
  With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder.  Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:
 
11.1.1 Increase of Commitment.
 
  Increase the amount of the Revolving Credit Commitment or Swing Loan
Commitment of any Lender hereunder without the consent of such Lender;
 
11.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.
 
  Whether or not any Loans are outstanding, extend the Expiration Date or the
time for payment of principal or interest of any Loan (excluding the due date of
any mandatory prepayment of a Loan), the Commitment Fee or any other fee payable
to any Lender, or reduce the principal amount of or the rate of interest borne
by any Loan or reduce the Commitment Fee or any other fee payable to any Lender,
the Commitment Fee or any other fee payable to any Lender, without the consent
of each Lender directly affected thereby;
 
11.1.3 Release of Collateral or Guarantor.
 
  Except for sales or other dispositions of assets permitted by this Agreement,
release all or a majority of the Collateral or any Guarantor from its
Obligations under the Guaranty Agreement without the consent of all Lenders
(other than Defaulting Lenders); or
 
11.1.4 Miscellaneous.
 
  Amend Sections 5.2 [Pro Rata Treatment of Lenders], 10.3 [Exculpatory
Provisions, Etc.] or 5.3 [Sharing of Payments by Lenders] or this Section 11.1,
alter any provision regarding the pro rata treatment of the Lenders or requiring
all Lenders to authorize the taking of any action or reduce any percentage
specified in the definition of Required Lenders, in each case without the
consent of all of the Lenders (other than Defaulting Lenders);
 
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender or PNC
Bank in its capacity as the Swing Loan lender may be made without the written
consent of the Administrative Agent, the Issuing Lender or PNC Bank, as
applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1.1 through 11.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
"Non-Consenting Lender"), then the Borrower shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].
 
11.2 No Implied Waivers; Cumulative Remedies.
 
  No course of dealing and no delay or failure of the Administrative Agent or
any Lender in exercising any right, power, remedy or privilege under this
Agreement or any other Loan Document shall affect any other or future exercise
thereof or operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any further exercise thereof or of any other right, power,
remedy or privilege.  The rights and remedies of the Administrative Agent and
the Lenders under this Agreement and any other Loan Documents are cumulative and
not exclusive of any rights or remedies which they would otherwise have.
 
11.3 Expenses; Indemnity; Damage Waiver.
 
11.3.1 Costs and Expenses.
 
  The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), and shall
pay all fees and time charges and disbursements for attorneys who may be
employees of the Administrative Agent, in connection with the syndication of the
credit facilities that have occurred on or prior to the Closing Date as provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
Issuing Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, and (iv) all reasonable out-of-pocket
expenses of the Administrative Agent's regular employees and agents engaged
periodically to perform audits of the Loan Parties' books, records and business
properties.
 
11.3.2 Indemnification by the Borrower.
 
  The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an "Indemnitee") against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 11.3.2 [Indemnification by the Borrower]
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
 
11.3.3 Reimbursement by Lenders.
 
  To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Sections 11.3.1 [Costs and Expenses] or 11.3.2
[Indemnification by the Borrower] to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Issuing Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Issuing Lender or such Related Party, as the case
may be, such Lender's Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity.
 
11.3.4 Waiver of Consequential Damages, Etc.
 
  To the fullest extent permitted by applicable Law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in Section 11.3.2 [Indemnification by Borrower] shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
 
11.3.5 Payments.
 
  All amounts due under this Section 11.3.5 shall be payable not later than ten
(10) days after demand therefor.
 
11.4 Holidays.
 
  Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day.  Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.
 
11.5 Notices; Effectiveness; Electronic Communication.
 
11.5.1 Notices Generally.
 
  Except in the case of notices and other communications expressly permitted to
be given by telephone (and except as provided in Section 11.5.2 [Electronic
Communications]), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(B).
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.
 
11.5.2 Electronic Communications.
 
  Notices and other communications to the Lenders and the Issuing Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender if such Lender or the Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
11.5.3 Change of Address, Etc.
 
  Any party hereto may change its address, e-mail address or telecopier number
for notices and other communications hereunder by notice to the other parties
hereto.
 
11.6 Severability.
 
  The provisions of this Agreement are intended to be severable.  If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.
 
11.7 Duration; Survival.
 
  All representations and warranties of the Loan Parties contained herein or
made in connection herewith shall survive the execution and delivery of this
Agreement, the completion of the transactions hereunder and Payment In
Full.  All covenants and agreements of the Borrower contained herein relating to
the payment of principal, interest, premiums, additional compensation or
expenses and indemnification, including those set forth in the Notes, Section 5
[Payments] and Section 11.3 [Expenses; Indemnity; Damage Waiver], shall survive
Payment In Full.  All other covenants and agreements of the Loan Parties shall
continue in full force and effect from and after the date hereof and until
Payment In Full.
 
11.8 Successors and Assigns.
 
11.8.1 Successors and Assigns Generally.
 
  The provisions of this Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except: (i) to an assignee in accordance with the provisions of
Section 11.8.2 [Assignments by Lenders], (ii) by way of participation in
accordance with the provisions of Section 11.8.4 [Participations], or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.8.5 [Certain Pledges; Successors and Assigns Generally] (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.8.4 [Participations] and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
11.8.2 Assignments by Lenders.
 
  Any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
(B) in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
(iii) Required Consents.  No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and
 
(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
 
(iv) Assignment and Assumption Agreement.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.
 
(v) No Assignment to Borrower.  No such assignment shall be made to the Borrower
or any of the Borrower's Affiliates or Subsidiaries.
 
(vi) No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 11.3 [Expenses, Indemnity; Damage
Waiver] with respect to facts and circumstances occurring prior to the effective
date of such assignment.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.8.2
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.8.4
[Participations].
 
11.8.3 Register.
 
  The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain a record of the names and addresses of the Lenders, and
the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time.  Such register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is in such register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
 
11.8.4 Participations.
 
  Any Lender may at any time, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the Issuing Lender shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or
Guarantor]) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.4 [Libor Rate
Unascertainable, Etc.], 5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes]
(subject to the requirements and limitations therein, including the requirements
under Section 5.9.7 [Status of Lenders] (it being understood that the
documentation required under Section 5.9.7 [Status of Lenders] shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8.2
[Assignments by Lenders]; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.6.2 [Replacement of a Lender] and Section
5.6.3 [Designation of a Different Lending Office] as if it were an assignee
under Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of Different Lending Office] with respect
to any Participant.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.2.3 [Set-off] as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.3
[Sharing of Payments by Lenders] as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Loan
Documents (the "Participant Register"); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
11.8.5 Certain Pledges; Successors and Assigns Generally.
 
  Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
11.9 Confidentiality.
 
11.9.1 General.
 
  Each of the Administrative Agent, the Lenders and the Issuing Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section 11.9.1, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower or (viii) to the extent such
Information (Y) becomes publicly available other than as a result of a breach of
this Section 11.9.1 or (Z) becomes available to the Administrative Agent, any
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or the other Loan
Parties.  Any Person required to maintain the confidentiality of Information as
provided in this Section 11.9.1 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
11.9.2 Sharing Information With Affiliates of the Lenders.
 
  Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 11.9.1 [General].
 
11.10 Counterparts; Integration; Effectiveness.
 
11.10.1 Counterparts; Integration; Effectiveness.
 
  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior confidentiality agreements and
commitments.  Except as provided in Section 7 [Conditions Of Lending And
Issuance Of Letters Of Credit], this Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
 
11.11.1 Governing Law.
 
  This Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws
principles.  Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the "ICC") at the time of issuance ("UCP") or the rules of the International
Standby Practices (ICC Publication Number 590) ("ISP98"), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the Commonwealth
of Pennsylvania without regard to is conflict of laws principles.
 
11.11.2 SUBMISSION TO JURISDICTION.
 
  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE COMMONWEALTH OF PENNSYLVANIA SITTING IN ALLEGHENY COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE WESTERN DISTRICT OF PENNSYLVANIA, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH PENNSYLVANIA STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
11.11.3 WAIVER OF VENUE.
 
  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 11.11.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
 
11.11.4 SERVICE OF PROCESS.
 
  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.5.1 [NOTICES GENERALLY].  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.11.5 WAIVER OF JURY TRIAL.
 
  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.8.5.
 
11.12 USA Patriot Act Notice.
 
  Each Lender that is subject to the USA Patriot Act and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Loan Parties
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA Patriot Act.
 
11.13 Amendment and Restatement.
 
  This Agreement amends and restates in its entirety the 2008 Credit Agreement;
and the Loan Parties confirm that the 2008 Credit Agreement, the other Loan
Documents and the Collateral for the Obligations thereunder (as all such
capitalized terms are defined in the 2008 Credit Agreement) have at all times,
since the date of the execution and delivery of such documents, remained in full
force and effect and continued to secure such obligations which are continued as
the Obligations hereunder as amended hereby; and all such Collateral (as defined
in the 2008 Credit Agreement) shall continue to secure the Obligations
hereunder.  The Loans hereunder are a continuation of the Loans under (and as
such terms are defined in) the 2008 Credit Agreement.  The Loan Parties, the
Administrative Agent and the Lenders acknowledge and agree that the amendment
and restatement of the 2008 Credit Agreement by this Agreement is not intended
to constitute, nor does it constitute, a novation, interruption, suspension of
continuity, satisfaction, discharge or termination of the obligations, loans,
liabilities, or indebtedness under the 2008 Credit Agreement and the other Loan
Documents (as such term is defined therein) thereunder or the collateral
security therefor and this Agreement and the other Loan Documents are entitled
to all rights and benefits originally pertaining to the 2008 Credit Agreement
and the other Loan Documents (as such term is defined therein).
 
[SIGNATURE PAGE FOLLOWS]
 


 

 
 

--------------------------------------------------------------------------------

 



 
[SIGNATURE PAGE 1 OF 3 TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
 
BORROWER:
 
SUNRISE COAL, LLC
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 
GUARANTORS:
 
HALLADOR ENERGY COMPANY
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 
INFINITY FARMS, LLC
 
By:                                                                           
 
Name:                                                                           
 
Title:                                                                           
 


 

 
 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE 2 OF 3 TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
   
PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent
 
By:                                                                           
Name:  Richard C. Munsick
Title:  Senior Vice President
 
UNION BANK, N.A.
 
By:                                                                           
 
Name:
 
Title:
 
OLD NATIONAL BANK
 
By:                                                                           
 
Name:
 
Title:
 
FIRST FINANCIAL BANK, NA
 
By:                                                                           
 
Name:
 
Title:
 
FIRST COMMONWEALTH BANK
 
By:                                                                           
 
Name:
 
Title:
 

 
 

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE 3 OF 3 TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT]
 
BRANCH BANKING AND TRUST COMPANY
 
By:                                                                           
 
Name:
 
Title:
 
UMB BANK COLORADO, N.A.
 
By:                                                                           
 
Name:
 
Title:
 
FIRST MERCHANTS BANK, N.A.
 
By:                                                                           
 
Name:
 
Title:
 


 

 
 

--------------------------------------------------------------------------------

 
